Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 1 of 112




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

   Civil Action No.   1:19-cv-1151

   United States of America, and
   the State of Colorado,

                        Plaintiffs

          v.

   HighPoint Operating Corporation,

                        Defendant.



                                      CONSENT DECREE
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 2 of 112




                             TABLE OF CONTENTS




                                       i
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 3 of 112




           WHEREAS, Plaintiff United States of America, on behalf of the United States

   Environmental Protection Agency (“EPA”), and Plaintiff State of Colorado, on behalf of the

   Colorado Department of Public Health and Environment (“CDPHE”), are filing a Complaint

   concurrently with the lodging of this Consent Decree, pursuant to Section 113(b) of the Clean

   Air Act (“Act”), 42 U.S.C. § 7413(b), and Sections 121 and 122 of the Colorado Air Pollution

   Prevention and Control Act (the “Colorado Act”), C.R.S. §§ 25-7-121 and 122. The Complaint

   alleges that Defendant, HighPoint Operating Corporation (“HighPoint”) violated requirements of

   the Act and Colorado’s federally approved State Implementation Plan (“SIP”), specifically

   Colorado Air Quality Control Commission Regulation Number 7 (“Reg. 7”),1 at Condensate

   tanks that are part of HighPoint’s oil and natural gas production system in the Denver-Julesburg

   (“D-J”) Basin. The Condensate tanks covered by this Decree are all within the Non-Attainment

   Area;

           WHEREAS, certain Condensate tanks that are part of HighPoint’s oil and natural gas

   production system in the D-J Basin were previously owned and operated by Bill Barrett

   Corporation (“Bill Barrett”). On March 19, 2018, Bill Barrett and Fifth Creek Energy Operating

   Company, LLC became wholly owned subsidiaries of HighPoint Resources Corporation,

   following which Fifth Creek Energy Operating Company, LLC was merged into Bill Barrett




   1
    Reg. 7 has been periodically revised over time. The latest SIP-approved version of Reg. 7 was
   approved by EPA on July 3, 2018, with an effective date of August 2, 2018. See 83 Fed. Reg.
   31,068 (July 3, 2018). Before EPA acted on these revisions, the EPA-approved SIP used
   different citations than the State-approved Reg. 7 for provisions relevant here. See 73 Fed. Reg.
   8,194 (Feb. 13, 2008). The State has also since revised Reg. 7. For ease of reference, the
   Consent Decree uses citations to the current version of Reg. 7 approved by the Air Quality
   Control Commission, which includes certain provisions that have been incorporated into the SIP
   as of the lodging of this Consent Decree and contains other provisions approved only by the
   State as of the lodging of this Consent Decree.


                                                   1
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 4 of 112




   Corporation. On April 2, 2018, Bill Barrett changed its name to HighPoint Operating

   Corporation.

          WHEREAS, the Condensate tanks store hydrocarbon liquids known as “Condensate”

   prior to transport and sale. Condensate is separated from natural gas near the well-head in a

   device known as a “Separator.” After reaching pre-set levels in the Separator, the Condensate,

   also known as “Pressurized Liquids,” is emptied in batches either directly, or through additional

   Separators, into storage tanks kept at or near atmospheric pressure. As Condensate is “dumped”

   (the term commonly used within the industry) either directly, or through additional Separators,

   into storage tanks, the pressure decreases and vapors, which include volatile organic compounds

   (“VOCs”) and other air pollutants, are released or “flashed” into a gaseous state. Such vapors

   are known as “flash gas.” Additional vapors are released from the Condensate due to

   temperature fluctuations and liquid level changes. These are known as “working,” “breathing,”

   and “standing” losses;

          WHEREAS, the Condensate tanks that are subject to this Decree are equipped with

   systems to route vapors from the Condensate tanks by vent lines to emission control devices;

          WHEREAS, the Condensate tanks that are subject to this Decree are subject to certain

   requirements of Reg. 7, including the general requirements that: “[a]ll condensate collection,

   storage, processing and handling operations, regardless of size, shall be designed, operated and

   maintained so as to minimize leakage of volatile organic compounds to the atmosphere to the

   maximum extent practicable,” Reg. 7, Sec. XII.C.1.b; and “all such air pollution control

   equipment shall be adequately designed and sized . . . to handle reasonably foreseeable

   fluctuations in emissions of [VOCs]. Fluctuations in emissions that occur when the separator

   dumps into the tank are reasonably foreseeable.” Reg. 7, Sec. XII.C.1.a;




                                                   2
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 5 of 112




          WHEREAS, the Complaint alleges that from April 2014 through May 2016, inspectors

   from the EPA and CDPHE’s Air Pollution Control Division conducted inspections of groups of

   one or more Condensate tanks with a unique AIRS identification number (“AIRS Tanks”), and

   using optical gas imaging infrared cameras observed AIRS Tanks emitting VOCs to the

   atmosphere at the time of the inspection. In some instances, the inspectors had complementary

   sensory observations of VOC emissions, including observations of hydrocarbon odor,

   observations of audible hissing, observations of visible wave refractions, and observations of

   hydrocarbon stains on the Condensate tanks emanating from pressure relief valves (“PRVs”) and

   thief hatches indicative of potential past VOC emissions. The inspectors observed VOC

   emissions, or signs of VOC emissions, at many of the AIRS Tanks inspected. The inspectors

   also observed an uncontrolled storage tank subject to control, valves on vent lines and PRV

   stacks in an open (or not fully closed) position, and a cracked vapor line allowing VOCs to be

   emitted uncontrolled to the atmosphere;

          WHEREAS, in response to August 2015 and December 2016 requests for information by

   the EPA pursuant to Section 114 of the Act, 42 U.S.C. § 7414, Bill Barrett provided data to EPA

   and CDPHE regarding certain AIRS Tanks. The data includes detailed analyses of samples of

   Pressurized Liquids taken at AIRS Tanks and associated production data, as well as detailed

   information about the Vapor Control Systems at those AIRS Tanks. Based upon an evaluation of

   this data, the United States and the State further allege in the Complaint that a number of the

   AIRS Tanks were equipped with Vapor Control Systems that would not have had sufficient

   capacity to route all the vapors from the Condensate tanks to emission control devices without

   first building pressure in the Condensate tanks that would have exceeded the set point of the

   PRVs and/or thief hatches, such that vapors would have been emitted directly to the atmosphere




                                                    3
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 6 of 112




   without any combustion;

           WHEREAS, CDPHE issued a Compliance Advisory to Bill Barrett on December 16,

   2015 regarding alleged violations of Reg. 7, Sec. XII.C.1.b at 17 Bill Barrett well production

   facilities;

           WHEREAS, HighPoint has been constructively notified by EPA of the alleged violations

   of Reg. 7, Sec. XII.C.1 pursuant to 42 U.S.C. § 7413(a)(1);

           WHEREAS, HighPoint does not admit any liability to the United States or the State

   arising out of the transactions or occurrences alleged in the Complaint; and

           WHEREAS, the Parties represent that this Decree has been negotiated by the Parties in

   good faith and will avoid litigation among the Parties and that this Decree is fair, reasonable, and

   in the public interest;

           NOW, THEREFORE, before the taking of any testimony, without the adjudication or

   admission of any issue of fact or law except as provided in Section I (Jurisdiction and Venue),

   and with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED

   as follows:

                                         JURISDICTION AND VENUE

           1.      This Court has jurisdiction over the subject matter of this action and the Parties

   pursuant to 28 U.S.C. §§ 1331, 1345, 1355, and 1367, and Section 113(b) of the Act, 42 U.S.C.

   § 7413(b). Venue is proper in this judicial district pursuant to Section 113(b) of the Act, 42

   U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b) and 1395(a), because the violations in the

   Complaint are alleged to have occurred in, and Bill Barrett conducted, and HighPoint conducts,

   business in this judicial district.

           2.      HighPoint consents to and shall not challenge entry of this Consent Decree or this

   Court’s jurisdiction to enter and enforce this Decree. HighPoint further consents to venue in this

                                                     4
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 7 of 112




   judicial district. Except as expressly provided for herein, this Decree shall not create any rights

   in or obligations of any party other than the Parties to this Decree.

          3.      The State has actual notice of the commencement of this action in accordance

   with the requirements of Section 113 of the Act, 42 U.S.C. § 7413.

                                                APPLICABILITY

          4.      The obligations of this Consent Decree apply to and are binding upon the United

   States and the State, and upon HighPoint and any successors, assigns, or other entities or persons

   otherwise bound by law, consistent with the Sales and Transfer Provisions in Section XVI.

   Unless otherwise noted, the obligations of this Decree shall become enforceable on its Effective

   Date as provided in Section XVII (Effective Date).

          5.      HighPoint shall (1) provide a copy of this Consent Decree to its CEO, COO,

   General Counsel, Senior Vice President of Operations, Production Engineering Manager, EHS

   Manager, Northeast Wattenberg Production Superintendent, and all foremen who will be

   responsible for implementing the terms of this Consent Decree. HighPoint shall also ensure that

   all officers, employees, contractors, and agents whose duties might reasonably include

   compliance with any provision of this Decree are made aware of this Consent Decree and

   specifically aware of the requirements of this Consent Decree that fall within such person’s

   duties; and (2) place an electronic version of the Consent Decree on its internal website.

   HighPoint shall be responsible for ensuring that all employees and contractors involved in

   performing any work pursuant to this Consent Decree perform such work in compliance with the

   requirements of this Consent Decree.

          6.      In any action to enforce this Consent Decree, HighPoint shall not raise as a

   defense to liability or a stipulated penalty the failure by any of its officers, directors, employees,

   agents, or contractors to take any actions necessary to comply with the provisions of this Decree.

                                                      5
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 8 of 112




   This section does not preclude HighPoint from holding any employee, agent, or contractor of any

   tier who is alleged to have not complied with this Consent Decree liable for their actions.

                                                 DEFINITIONS

          7.      For purposes of this Consent Decree, every term expressly defined by this Section

   shall have the meaning given that term herein. Every other term used in this Decree that is also

   defined in the Act, 42 U.S.C. § 7401 et seq., in the regulations promulgated pursuant to the Act,

   or in the Colorado SIP (including Reg. 7 that was approved as part of the Colorado SIP on

   July 3, 2018, with an effective date of August 2, 2018, 83 Fed. Reg. 31,068 (July 3, 2018)), shall

   mean in this Decree what such term means under the Act, those regulations, or the Colorado SIP.

   In the case of a conflict between federal and state definitions, federal definitions shall control.

                  a.      “Actual Uncontrolled Annual VOC Emissions” shall mean the amount of

          VOC emissions from an AIRS Tank during the previous 12-month period based on actual

          production prior to the routing of those VOCs to an emission control device.

                  b.      “AIRS Tank” shall mean one or more tanks that store Condensate and

          have a unique AIRS point identification number (“AIRS Point”). The AIRS Tanks that

          are subject to this Decree are identified in Appendix A.1 and A.2, all of which are

          operated by HighPoint. Facilities listed on Appendix A.3 subsequent to the Date of

          Lodging will be subject to this Consent Decree as specifically stated herein.

                  c.      “Business Day” shall mean Monday through Friday, with the exception of

          federal holidays. In computing any period of time under this Decree expressed in

          Business Days, where the last day would fall on a Saturday, Sunday, or federal holiday,

          the period shall run until 11:59 p.m. Mountain Time of the next Business Day.

                  d.      “Calendar Day” shall mean any of the seven days of the week. In

          computing any period of time under this Decree expressed in Calendar Days (as opposed

                                                     6
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 9 of 112




        to Business Days), where the last Calendar Day would fall on a Saturday, Sunday, or

        federal holiday, the period shall not be extended to the next Business Day.

                e.      “CDPHE” shall mean the Colorado Department of Public Health and

        Environment, and its Air Pollution Control Division (“APCD”).

                f.      “Closed Loop Vapor Control System” shall mean a Vapor Control System

        equipped with a system of feedback loops from the Tank System to production

        equipment upstream of the Tank System to continuously measure, control, and record

        pressure in the Tank System or tanks within the Tank System. Closed Loop Vapor

        Control Systems automatically regulate hydrocarbon flow from separation equipment to

        the Tank System, thereby controlling the vapor flow rate, duration, and frequency so as to

        maintain Tank System pressure below the Leak Point of the Tank System pressure relief

        device as described in the Closed Loop Design Guideline.

                g.      “Closed Loop Design Guideline” shall refer to the Design Guideline

        developed by or on behalf of HighPoint pursuant to Paragraph 8 (Development of

        Modeling and Design Guidelines) to install a Closed Loop Vapor Control System.

                h.      “Complaint” shall mean the Complaint filed by the United States and the

        State in this action.

                i.      “Compromised Equipment” shall mean equipment associated with a

        Vapor Control System that is beginning to show signs of wear beyond normal wear and

        tear (and cannot be addressed by cleaning the equipment). Examples include, but are not

        limited to, cracks or grooves in gaskets, abnormally or heavily corroded equipment,

        beveling of sealing surfaces, or other indications of inefficient connection of the thief

        hatch to the tank.




                                                  7
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 10 of 112




                j.       “Condensate” shall mean hydrocarbon liquids that remain liquid at

         standard conditions (68 degrees Fahrenheit and 29.92 inches mercury) and are formed by

         condensation from, or produced with, natural gas, and which have an American

         Petroleum Institute gravity (“API gravity”) of 40 degrees or greater.

                k.       “Consent Decree” or “Decree” shall mean this Consent Decree and all

         appendices attached hereto listed in Section XXVI (Appendices).

                l.       “Control Point” shall mean the designated pressure at which the Closed

         Loop Vapor Control System control logic takes action (e.g., closes valves) to maintain

         the Tank System pressure below the Leak Point. The Control Point should be set below

         the Trigger Point in accordance with the Closed Loop Design Guideline.

                m.       “Date of Lodging” shall mean the date this Decree is filed for lodging with

         the Clerk of the Court for the United States District Court for the District of Colorado.

                n.       “Day” or “day” shall mean a Calendar Day unless expressly stated to be

         Business Day.

                o.       “Defendant” or “HighPoint” shall mean HighPoint Operating Corporation.

                p.       “Effective Date” shall have the definition provided in Section XVII

         (Effective Date).

                q.       “Engineering Design Standard” shall mean an engineering standard

         developed by HighPoint pursuant to Appendix B, Paragraph 2 (Open Loop Engineering

         Design Standards).

                r.       “Environmental Mitigation Project” shall mean the requirements specified

         in Section V and Appendix D of this Consent Decree to remedy, reduce, or offset past

         excess ozone precursor emissions resulting from HighPoint’s alleged violations of the




                                                  8
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 11 of 112




         Clean Air Act in this matter. Ozone is formed by chemical reactions between VOC and

         oxides of nitrogen (“NOx”) in the presence of sunlight.

                s.      “EPA” shall mean the United States Environmental Protection Agency

         and any of its successor departments or agencies.

                t.      “Flame Arrestor” shall mean a device in a Vapor Control System which

         allows gas to pass through it but stops a flame from returning to an ignition source in

         order to prevent a larger, uncontrolled fire or explosion.

                u.      “IR Camera Inspection” shall mean an inspection of a Vapor Control

         System using an optical gas imaging infrared camera designed for and capable of

         detecting hydrocarbon and VOC emissions, conducted by trained personnel who maintain

         proficiency through regular use of the optical gas imaging infrared camera.

                v.      “Leak Point” shall mean the lowest pressure at which emissions are

         released from any pressure relief devices on a Tank System, as determined consistent

         with the Closed Loop Design Guideline. For purposes of establishing the Leak Point for

         a Closed Loop Vapor Control System, the value of the Leak Point will not be a value

         exceeding the Set Point.

                w.      “Low Pressure Point” shall mean a low pressure in the Tank System in a

         Closed Loop Vapor Control System at which the control logic is set to alarm, as

         established consistent with the Closed Loop Design Guideline. The Low Pressure Point

         is established to identify the potential for failed pressure monitors.

                x.      “Malfunction” shall mean any sudden, infrequent, and not reasonably

         preventable failure of air pollution control equipment, process equipment, or a process to




                                                   9
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 12 of 112




         operate in a normal or usual manner. Failures that are caused in part by poor

         maintenance or careless operation are not Malfunctions.

                y.      “Maximum Design Pressure” shall mean the highest pressure that the

         Vapor Control System is designed to maintain in the Tank System such that uncontrolled

         emissions to the atmosphere due to over-pressurization are precluded.

                z.      “Modeling and Design Guidelines” shall refer to the Open Loop Modeling

         Guideline and the Closed Loop Design Guideline collectively developed by or on behalf

         of HighPoint pursuant to Paragraph 8 (Development of Modeling and Design

         Guidelines).

                aa.     “Non-Attainment Area” shall mean the 8-Hour Ozone Control Area within

         the meaning of Reg. 7, Sec. II.A.1.

                bb.     “Normal Operations” shall mean all periods of operation, excluding

         Malfunctions, periods of well maintenance (e.g., swabbing, liquids unloading), or periods

         of Shut-In. For Tank Systems at well production facilities, Normal Operations includes,

         but is not limited to, receipt or transfer of liquids from the Separator. For purposes of this

         Consent Decree, “resuming Normal Operations” means resuming Normal Operations at

         any Tank System.

                cc.     “Open Loop Vapor Control Systems” shall mean Tank Systems with

         Vapor Control Systems that are not Closed Loop Vapor Control Systems.

                dd.     “Open Loop Modeling Guideline” shall refer to the Modeling Guideline

         developed by or on behalf of HighPoint pursuant to Paragraph 8 (Development of

         Modeling and Design Guidelines) to determine if a Vapor Control System is adequately

         designed and sized to handle the Potential Peak Instantaneous Vapor Flow Rate.




                                                  10
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 13 of 112




                 ee.     “Paragraph” shall mean a portion of this Decree identified by an Arabic

         numeral.

                 ff.     “Parties” shall mean the United States, the State, and HighPoint.

                 gg.     “Peak Modeled Pressure” shall mean the highest pressure experienced by

         the Vapor Control System during Normal Operations, as determined using the Open

         Loop Modeling Guideline and Open Loop Engineering Design Standard.

                 hh.     “Plaintiffs” shall mean the United States and the State.

                 ii.     “Potential Peak Instantaneous Vapor Flow Rate” or “PPIVFR” shall mean

         the maximum instantaneous rate of vapors routed to a Vapor Control System during

         Normal Operations, including flashing, working, breathing, and standing losses, as

         determined using the Open Loop Modeling Guideline.

                 jj.     “Pressurized Liquids” shall mean hydrocarbon liquids separated from,

         condensed from, or produced with natural gas while still under pressure and upstream of

         the Condensate tanks servicing the well.

                 kk.     “Project Dollars” shall mean HighPoint’s expenditures and payments

         incurred or made in carrying out the Environmental Mitigation Project identified in

         Appendix D to the extent that such expenditures or payments both: (a) comply with the

         requirements set forth in Section V and Appendix D; and (b) constitute HighPoint’s

         direct payments for such projects or HighPoint’s external costs (e.g., for labor and

         equipment).

                 ll.     “Reliable Information” shall mean any observance or detection of VOC

         emissions from a Tank System, associated open-ended line (e.g., vent line, blowdown

         valve or line), or associated pressure relief device (e.g., thief hatches or pressure relief




                                                   11
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 14 of 112




         valves) using an optical gas imaging infrared camera, EPA Method 21 monitoring,

         CDPHE Approved Instrument Monitoring Method (“AIMM”), or audio, visual, olfactory

         (“AVO”) techniques by EPA, CDPHE, local government inspectors acting as duly

         designated representatives of CDPHE, HighPoint employees or HighPoint contractors

         trained to conduct inspections for emissions. Reliable Information may be obtained at

         any time after the Date of Lodging of this Decree.

                        (1)    In addition, the following shall be considered Reliable

                Information:

                               (a)     Following the optimization phase, Shut-In of all wells

                        associated with a Closed Loop Vapor Control System resulting from a

                        pressure reading at or above the Leak Point.

                               (b)     Any observance or detection of Visible Smoke Emissions

                        from a combustion device in a Vapor Control System by EPA, CDPHE,

                        local government inspectors acting as duly designated representatives of

                        CDPHE, HighPoint employees or HighPoint contractors trained to

                        conduct inspections for emissions.

                        (2)    Further, the following shall not be considered Reliable

                Information:

                               (a)     Observations from a Tank System, associated open-ended

                        line (e.g., vent line, blowdown valve or line), or associated pressure relief

                        device (e.g., thief hatches or PRVs) while that Tank System is Shut-In or

                        observations from a tank(s) within a Tank System while the tank(s) is




                                                  12
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 15 of 112




                        Shut-In, and during which working, breathing, and standing emissions

                        may occur.

                                (b)       For purposes of this Decree only, evidence of surface

                        staining alone.

                                (c)       Emissions observations while pressure relief devices (e.g.,

                        thief hatches) and open-ended lines (e.g., blowdown valves) are open for

                        active maintenance, well unloading, tank truck loadout without emission

                        controls, or gauging activities;

                                (d)       Emissions observations while a HighPoint representative is

                        onsite performing active well maintenance (e.g., swabbing, liquids

                        unloading) at the well production facility associated with the Tank

                        System;

                                (e)       Emissions observations during the verification and

                        optimization phase for Closed Loop Vapor Control Systems, except that

                        open thief hatches or open blowdown valves shall be considered Reliable

                        Information unless otherwise provided in this paragraph (subparagraph

                        7(ll)); or

                                (f)       Emissions observations during field testing to collect

                        information for use in the Open Loop Engineering Evaluation.

                mm.     “Root Cause Analysis” shall mean an assessment conducted through a

         process of investigation to determine the primary cause and contributing cause(s), if any,

         of Reliable Information or site investigations pursuant to Paragraph 15 (Tank Pressure

         Monitoring).




                                                    13
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 16 of 112




                nn.     “Section” shall mean a portion of this Decree identified by a Roman

         numeral.

                oo.     “Separator” shall mean a pressurized vessel used for separating a well

         stream into gaseous and liquid components.

                pp.     “Set Point” shall mean the rated pressure at which the tank pressure relief

         device is designed to open or relieve. The Set Point shall be less than or equal to the

         manufacturer’s rated pressure of the associated Condensate tank(s).

                qq.     “Shut-In” shall mean flow of all liquids and vapor into the Tank System or

         piece of equipment has ceased and cannot be resumed without HighPoint personnel

         opening valves, activating equipment, or supplying a power source.

                rr.     “State” shall mean the State of Colorado, acting on behalf of CDPHE.

                ss.     “Static Alarm” shall mean the alarm established by the Closed Loop

         Vapor Control System control logic to indicate failed pressure monitors. The Static

         Alarm shall be triggered when pressure readings remain constant for the duration

         established in the Closed Loop Design Guideline

                tt.     “Tank System” shall mean one or more AIRS Tanks, and any other

         interconnected tank (e.g., produced water tank), that share a common Vapor Control

         System.

                uu.     “TPY” shall mean tons per year.

                vv.     “Trigger Point” shall mean a selected tank pressure below the Leak Point

         and above the Control Point, at which the Closed Loop Vapor Control System control

         logic triggers an alarm.




                                                  14
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 17 of 112




                  ww.    “United States” shall mean the United States of America, acting on behalf

          of EPA.

                  xx.    “Vapor Control System” shall mean the system used to contain, convey, or

          control vapors from one or more Condensate tank(s) (including flashing, working,

          breathing, and standing losses, as well as any emissions routed to the Condensate tank

          Vapor Control Systems). A Vapor Control System includes a Tank System, piping to

          convey vapors from a Tank System to a combustion device and/or vapor recovery unit,

          fittings, connectors, liquid knockout vessels, openings on tanks (such as PRVs and thief

          hatches), and emission control devices.

                  yy.    “Visible Smoke Emissions” shall mean observations of smoke for any

          period or periods of duration greater than or equal to one (1) minute in any fifteen (15)

          minute period during Normal Operations, pursuant to EPA Method 22. Visible Smoke

          Emissions do not include radiant energy or water vapor. EPA Method 22 need only be

          performed if smoke is observed.

                  zz.    “VOC” or “VOCs” shall mean volatile organic compounds.

                                           INJUNCTIVE RELIEF

          8.      Development of Modeling and Design Guidelines. HighPoint has developed

   written Modeling and Design Guidelines. The purpose of the Open Loop Modeling Guideline is

   to determine Potential Peak Instantaneous Vapor Flow Rate for purposes of designing and

   adequately sizing Vapor Control Systems and to provide procedures for achieving this objective.

   The purpose of the Closed Loop Design Guideline is to prescribe the steps taken to design,

   install and optimize Closed Loop Vapor Control Systems by reading tank pressures and

   controlling liquid flow and vapor flow to the tanks, thereby controlling the Potential Peak




                                                    15
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 18 of 112




   Instantaneous Vapor Flow Rate, PPIVFR duration, or PPIVFR frequency, to ensure tank

   pressure does not exceed the Leak Point. HighPoint shall apply the injunctive relief

   requirements in Appendix B (Requirements for Open Loop Modeling Guideline, Engineering

   Design Standards, Field Survey, Engineering Evaluation and Modification, Initial Verification,

   and Post-Certification of Completion Modifications) to each Vapor Control System on Appendix

   A.1 and shall apply the injunctive relief requirements in Appendix C (Requirements for Closed

   Loop Vapor Control System Design Guideline, Field Survey, Engineering Evaluation, and Initial

   Verification) to each Vapor Control System on Appendix A.2. At any time, High Point may

   provide a written request to EPA and CDPHE for approval to either apply the Appendix B (Open

   Loop Vapor Control Systems) injunctive relief obligations to an Appendix A.2 Vapor Control

   System, or apply the Appendix C (Closed Loop Vapor Control Systems) injunctive relief

   obligations to an Appendix A.1 Vapor Control System, including the reasons for such election.

   Such approval shall not be unreasonably withheld. If such approval is withheld, EPA and

   CDPHE shall provide a brief written explanation to HighPoint regarding the denial. If EPA and

   CDPHE have not responded within ten (10) Business Days, HighPoint’s request shall be deemed

   approved.

          9.     Deadlines for Requirements of Appendix B and Appendix C. For each Tank

   System, HighPoint shall: (1) complete all applicable requirements of either Appendix B,

   Paragraphs 1 through 3 (Development of an Open Loop Modeling Guideline; Open Loop

   Engineering Design Standards; Open Loop Vapor Control System Field Survey, Engineering

   Evaluation, and Modification) or Appendix C, Paragraphs 1 through 2(c) (Development of a

   Closed Loop Vapor Control System Design Guideline; Closed Loop Vapor Control System Field

   Survey, Engineering Evaluation, and Modification) in accordance with the schedule in the table




                                                  16
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 19 of 112




   below; or (2) Shut-In the Tank System by the applicable deadline in the table below. For Tank

   Systems Shut-In as of the applicable deadline in the table below that have not completed the

   applicable requirements of Appendix B, Paragraphs 1 through 3 or Appendix C, Paragraphs 1

   through 2(c), HighPoint shall complete the applicable requirements of Appendix B, Paragraphs 1

   through 3 or Appendix C, Paragraphs 1 through 2(c) prior to resuming Normal Operations

   (except as otherwise authorized pursuant to subparagraph 9(a), below).

                      Tank System Group                                     Deadline
             Tank Systems on Appendix A.1                             December 31, 2018
           (Open Loop Vapor Control Systems)


              Tank Systems on Appendix A.2                              March 31, 2019
           (Closed Loop Vapor Control Systems)



                 a.       In the event that Tank Systems are Shut-In as of the applicable deadline in

          this Paragraph 9, due to activities required for the wellbore(s) (e.g., wellbore maintenance

          or per Colorado Oil and Gas Conservation Commission’s (“COGCC”) Wellbore Integrity

          program) or because well(s) cannot run due to high line pressure, HighPoint shall for the

          sole purpose of (i) undertaking an Engineering Evaluation at a Tank System, (ii) making

          necessary modifications required of Open Loop Vapor Control Systems pursuant to

          Appendix B, subparagraph 3(d) (Open Loop Vapor Control System Modification), or (iii)

          taking corrective actions pursuant to Paragraph 12 (Reliable Information, Investigation,

          and Corrective Action) be allowed to resume Normal Operations associated with that

          Tank System for a period not to exceed 30 Calendar Days. In the event that Tank

          Systems are Shut-In for any other reasons, HighPoint shall, for the purposes identified in

          (i)–(iii) above, be allowed to resume Normal Operations associated with that Tank



                                                   17
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 20 of 112




          System for a period not to exceed five Calendar Days. Upon EPA and CDPHE written

          approval, the period of resumed Normal Operations associated with a Tank System may

          be extended for up to five additional Calendar Days.

          10.    Directed Inspection and Preventative Maintenance Program. On October 12,

   2018, HighPoint developed and submitted for review and comment by EPA and CDPHE, a

   directed inspection and preventative maintenance (“DI/PM”) program. EPA and CDPHE

   submitted final comments on the DI/PM program on or about January 31, 2019. HighPoint shall

   implement the DI/PM program at each Open Loop and Closed Loop Vapor Control System on

   Appendices A.1, A.2, and A.3 (as determined in accordance with Paragraph 16) and production

   equipment (i.e., separators) associated with such Vapor Control Systems, by no later than

   February 18, 2019. HighPoint is not required to implement the requirements of subparagraphs

   10(a) through (c) at any Shut-In Tank System or associated Shut-In production equipment. If

   HighPoint misses any scheduled maintenance or inspection actions required under subparagraph

   10(c) while Shut-In, HighPoint shall perform any such missed maintenance or inspection actions

   prior to resuming Normal Operations of the Shut-In Tank System or associated Shut-In

   production equipment unless such missed maintenance or inspection cannot be conducted

   because the Tank System or associated Shut-In production equipment is Shut-In. Furthermore,

   HighPoint shall perform the applicable actions specified in subparagraphs 10(a) and 10(b) and

   any missed maintenance or inspection under subparagraph 10(c) that could not be conducted

   because the Tank System or associated Shut-In production equipment was Shut-In within seven

   Calendar Days of resuming Normal Operations of the Shut-In Tank System or associated Shut-In

   production equipment. As part of the DI/PM program, HighPoint shall:




                                                  18
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 21 of 112




                a.     Address system-wide inspection and response procedures for the Vapor

         Control Systems, including without limitation:

                       (1)      Weekly AVO inspection of all Vapor Control Systems and

                associated production equipment (i.e., separators) to check for VOC emissions,

                including checking for hissing, significant new staining around the pressure relief

                valves, or other indicators of emissions or operational abnormalities. HighPoint

                has developed and submitted a Standard Operating Procedure (“SOP”) for the

                AVO inspection for review and comment by EPA and CDPHE. The SOP defines

                the “audio,” “visual,” and “olfactory” components of AVO inspections to assist in

                training of the personnel who will conduct these inspections. Any subsequent

                revisions to the AVO SOP may be informed by the results of Engineering

                Evaluations performed by HighPoint. The AVO inspection will check the

                following, where relevant:

                                (a)   Separators – whether the Separator was properly operating

                       at time of inspection, whether the dump valve was operating properly as

                       observed from AVO observation.

                                (b)   Vapor Control System – PRVs are properly sealed (to the

                       extent this can be verified by AVO); thief hatches are closed, latched, and

                       properly sealed (to the extent this can be verified by AVO); other valves

                       are in the correct position (e.g., blowdown valve is not open); and the

                       absence of other observed or detected emissions (using AVO

                       observations) from tank piping (e.g., load line, blowdown line, vapor line,

                       etc.).




                                                 19
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 22 of 112




                                (c)     Combustion Device – proper operation (e.g., no visible

                         clogging of burner tray); presence of a pilot light; level of liquids in

                         knock-out vessel; and properly-functioning auto-ignitor (and back

                         pressure regulator/motor valve, if present).

                b.       Within 60 Days of the Open Loop Engineering Evaluation deadline for

         each Tank System (see Paragraph 9) associated with an Open Loop Vapor Control

         System, HighPoint shall commence and continue addressing any site-specific or system-

         wide parameters or practices identified by the Open Loop Engineering Evaluation as

         variable, verifiable, and critical for ensuring the Tank System and Open Loop Vapor

         Control System are operating as designed (including those parameters or practices

         incorporated into a Certification of Completion Report, such as final stage separation

         operating pressure). HighPoint shall ensure that such parameters or practices are readily

         identified and available to HighPoint field personnel while on location (via on-site

         labeling, HighPoint-provided forms, field data collection software, or other readily

         available means) and verified during the weekly AVO inspection required by this

         Paragraph 10.

                c.       Establish and implement procedures for preventive maintenance, including

         evaluation of equipment performance to identify appropriate long-term maintenance and

         inspection schedules and a replacement program. HighPoint shall propose initial

         maintenance and inspection schedules and a replacement program in the DI/PM program.

         HighPoint shall develop and take all actions necessary to fully implement an SOP for

         preventative maintenance activities indicating specific equipment and inspection/work to

         be performed, which includes:




                                                   20
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 23 of 112




                      (1)     Clean and check PRV and thief hatch seals and gaskets for

               integrity, check that the spring in the thief hatch/PRV aligns with the parameter

               identified in the Engineering Evaluation (through visual observation), repair or

               replace any Compromised Equipment, clean Flame Arrestor (replacing as

               appropriate) and air-intake, check and clean burner tray (replace as appropriate),

               check proper operation of dump valve on Separator by manually actuating the

               dump valve and visually observing its operation (unless actuation occurs without

               manual activation during the inspection), and perform any other appropriate

               maintenance and inspection activities to the extent identified by HighPoint in its

               DI/PM program. These activities shall occur no less frequently than semi-

               annually.

                      (2)     Check Separator dump valve orifices, where present, are in good

               condition and replace as necessary. This shall occur no less frequently than

               annually.

                      (3)     Clear liquids from any lines where liquids can accumulate no less

               frequently than quarterly. Should maintenance activities or other inspection

               activities, including any Root Cause Analysis, indicate that liquids are

               accumulating in vapor lines and causing VOC emissions, HighPoint shall update

               these schedules to be more frequent to prevent, as much as practicable, liquids

               accumulation in vapor lines.

                      (4)     For Closed Loop Vapor Control Systems: (a) check the calibration

               of tank pressure monitors (i.e., bench test or in-place test) and replace the tank

               pressure monitor if not calibrated consistent with the procedures developed in




                                                 21
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 24 of 112




                accordance with the DI/PM program; and (b) clean dump valve exhaust ports and

                solenoids. These shall occur no less frequently than semi-annually.

                d.      Maintain a spare parts program adequate to support normal operating,

         maintenance, and replacement requirements, establish written procedures for the

         acquisition of parts on an emergency basis (e.g., vendor availability on a next-day basis),

         and evaluate appropriate parts to be kept on hand (e.g., gaskets and seals for thief hatches

         kept on trucks and replacement PRVs kept at a central HighPoint facility). Beginning

         February 18, 2019 and for the life of this Consent Decree, HighPoint shall ensure that a

         current employee has been designated with the responsibility to maintain an adequate

         spare parts inventory. The spare parts inventory may be based initially on vendor

         recommendations.

                e.      Establish and implement requirements for appropriate documentation of

         compliance with DI/PM practices and procedures (by Tank System or AIRS ID) so that

         the Parties can verify that the DI/PM program is being implemented. This includes

         creating and maintaining documentation of the date of the inspection/maintenance

         activity and any corrective action work (including repair, replacement, or upgrade),

         except as provided for in this subparagraph 10(e). Activities identified within the DI/PM

         plan as being performed on a regular basis that are not a direct result of finding Reliable

         Information or Compromised Equipment, shall not be considered “corrective action”

         work for purposes of this subparagraph. Any activities not defined as “corrective action”

         in this subparagraph will be described in the DI/PM program. Activities responsive to

         Reliable Information or Compromised Equipment are always considered “corrective




                                                  22
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 25 of 112




         action” work for purposes of this subparagraph, regardless of whether such activities

         were also described in the DI/PM procedures.

                f.      Ensure that all persons (e.g., employees and contractors) responsible for

         implementation or execution of any part of the DI/PM program, except for independent

         contractors solely responsible for servicing equipment (e.g., combustor manufacturer

         personnel replacing a burner tray), have completed training on the aspects of the DI/PM

         program, including any SOPs, which are relevant to the person’s duties. HighPoint shall

         develop a training program to ensure that refresher training is performed once per

         calendar year and that new personnel are sufficiently trained prior to any involvement in

         the DI/PM program. New personnel training will include a job shadowing program and

         refresher training shall include on-the-job review by supervising personnel or personnel

         familiar with the requirements of this Consent Decree and SOPs.

                g.      Commencing in 2020 for records created or dated in 2019, HighPoint shall

         perform the following during each Calendar year for each Vapor Control System, and any

         other equipment subject to the DI/PM:

                        (1)    A DI/PM program-trained employee or contractor of HighPoint,

                whose primary responsibilities do not include performing duties in the DI/PM

                program on a routine basis for the particular Tank System under evaluation, shall

                undertake the following for each Vapor Control System, and any other equipment

                subject to the DI/PM, in consultation with persons performing DI/PM program

                duties for that particular Tank System:

                               (a)     Verify that maintenance and inspection schedules and the

                        replacement program have been followed at the appropriate frequency;




                                                 23
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 26 of 112




                                 (b)    Review maintenance and corrective action work records

                       required to be maintained by this Consent Decree and records necessary to

                       implement the DI/PM program for the Tank System to confirm proper

                       recordkeeping, timely response to all issues (e.g., emissions or other

                       operational issues), and determine if there are recurrent or systemic issues

                       associated with a particular Tank System; and

                                 (c)    Make any appropriate updates to the DI/PM program,

                       including SOPs.

                       (2)       Upon completion of review of all Tank Systems, HighPoint shall

               evaluate whether there are recurrent or systemic issues across HighPoint’s Tank

               Systems.

                       (3)       Should HighPoint determine that actions need to be taken to

               address operations or maintenance activities at one or more Tank Systems based

               on HighPoint’s review (as described above), such as making appropriate updates

               to the DI/PM program, including SOPs, HighPoint shall take such actions as soon

               as practicable.

                       (4)       HighPoint shall use best efforts to complete the review required by

               this subparagraph 10(g) for no fewer than half of its Tank Systems during the first

               semi-annual period of each Calendar year (i.e., HighPoint would review its 2019

               records for no fewer than half of its Tank Systems between January 1 and June 30

               of 2020, etc.).

                       (5)       With the next Semi-Annual Report or the Semi-Annual Report due

               at least 30 Days following the completion of the review on the schedule described




                                                  24
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 27 of 112




                 in subparagraph 10(g)(4), above, HighPoint shall submit documentation of the

                 following information: (a) the date that review of the Tank System was

                 completed; (b) a discussion of whether HighPoint identified any systemic issues;

                 and (c) the nature and timing of any modifications, corrective actions, or other

                 actions as a result of this review.

          11.    Periodic Inspections and Monitoring. Beginning on the Date of Lodging,

   HighPoint shall undertake a program for inspection and monitoring of all Vapor Control

   Systems, in accordance with the following requirements:

                 a.      These inspections must be conducted pursuant to a written inspection SOP

          prepared by HighPoint and approved by EPA and CDPHE. HighPoint must use an

          AIMM. AIMM includes optical gas imaging infrared cameras or other inspection

          methods meeting EPA Method 21 standards. Alternative methods or technologies may

          be used subject to the approval of both EPA and CDPHE, which approval shall not be

          unreasonably withheld.

                 b.      HighPoint shall perform inspections monthly. An IR Camera Inspection

          completed pursuant to Appendix B, Paragraph 4 (Open Loop Vapor Control System

          Initial Verification) or Appendix C, subparagraph 3(a)(2) (Closed Loop Vapor Control

          System Verification of Engineering Evaluation) for a Tank System during the applicable

          inspection period shall also count as an inspection for purposes of this Paragraph.

                 c.      HighPoint shall maintain one or more logs documenting the following for

          each inspection:

                         (1)     The date and AIRS Point for the Condensate tanks associated with

                 the Tank System, and number of tanks inspected;




                                                   25
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 28 of 112




                         (2)     The date and time of any instance where Reliable Information is

                  observed;

                         (3)     The date and type of corrective action taken to address Reliable

                  Information.

                         (4)     The method and date of verification of corrective action taken to

                  address Reliable Information. If HighPoint utilizes an IR Camera to verify

                  corrective action taken to address Reliable Information, then HighPoint shall

                  record a video of such verification with the IR Camera.

          12.     Reliable Information, Investigation, and Corrective Action. Beginning as of the

   Date of Lodging, within five Calendar Days after HighPoint obtains any Reliable Information,

   including, but not limited to, observances or detections of Reliable Information during

   inspections required by Appendix B, Paragraph 4 (Open Loop Vapor Control System Initial

   Verification), Appendix C, subparagraph 3(a)(2) (Closed Loop Vapor Control System

   Verification of Engineering Evaluation), Paragraph 10 (Directed Inspection and Preventative

   Maintenance Program), Paragraph 11 (Periodic Inspections and Monitoring), and subparagraph

   15(f) (Tank Pressure Monitoring), HighPoint shall either (i) complete the necessary corrective

   actions to address the Reliable Information or (ii) Shut-In the Tank System. If the Reliable

   Information can be addressed by Shutting-In one or more tanks in a Tank System, Shutting-In

   one or more wells or Separators, or other similar action, such action may be an acceptable

   corrective action to meet the deadline in this Paragraph if completed within such deadline.

                  a.     For each Tank System Shut-In pursuant to the requirements of this

          Paragraph, HighPoint shall proceed as follows:




                                                  26
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 29 of 112




                       (1)     If the Tank System has not yet undergone an Engineering

                Evaluation, the Tank System shall remain Shut-In, subject to subparagraph 9(a),

                until the Engineering Evaluation and any necessary modifications have been

                completed. For an Open Loop Vapor Control System, HighPoint shall comply

                with the requirements of Appendix B, Paragraph 4 (Open Loop Vapor Control

                System Initial Verification) within 30 Days of resuming Normal Operations of the

                Tank System; or for a Closed Loop Vapor Control System, HighPoint shall

                comply with the requirements of Appendix C, subparagraph 3(a)(2) (Closed Loop

                Vapor Control System Verification of Engineering Evaluation) at that Tank

                System prior to resuming Normal Operations of the Tank System.

                       (2)     If the Tank System has already undergone an Engineering

                Evaluation, the Tank System shall remain Shut-In until completion of any

                necessary corrective actions, including (if appropriate) a revised Engineering

                Evaluation for any Open Loop Vapor Control System. If a revised Open Loop

                Engineering Evaluation is appropriate and results in any modifications at the Tank

                System, HighPoint shall comply with the requirements of Appendix B, Paragraph

                4 (Open Loop Vapor Control System Initial Verification) at that Tank System

                within 30 Days of resuming Normal Operations of the Tank System.

                b.     For each Tank System Shut-In pursuant to the requirements of this

         Paragraph, HighPoint shall provide in a spreadsheet the following:

                       (1)     The date Reliable Information was obtained resulting in a Shut-In;

                       (2)     The AIRS ID associated with that Tank System;

                       (3)     The date the Tank System was Shut-In;




                                                27
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 30 of 112




                        (4)    The date corrective action was taken, including a description of the

                corrective action and the date and method of verification that the corrective action

                was successful. The date and method of verification is not required if the

                corrective action is taken only in response to exceedances of the Leak Point

                detected through the Closed Loop Vapor Control System. If HighPoint utilizes an

                IR Camera to verify corrective action taken to address Reliable Information, then

                HighPoint shall record a video of such verification with the IR Camera;

                        (5)    The date Normal Operations of the Tank System were resumed;

                and

                        (6)    The date following any Open Loop Engineering Evaluations or

                Modification under Appendix B, Paragraph 5 (Open Loop Vapor Control System

                Post-Certification of Completion Modifications) that an IR Camera Inspection

                meeting the requirements of an Open Loop Vapor Control System Initial

                Verification was completed, and the results of that inspection.

                c.      For each instance where HighPoint obtains Reliable Information and

         within the deadline provided in this Paragraph 12, completes all necessary corrective

         actions to address the emissions, HighPoint shall provide in a spreadsheet the following:

                        (1)    The date Reliable Information was obtained;

                        (2)    The AIRS ID associated with that Tank System; and

                        (3)    The date(s) all necessary corrective actions to address the

                emissions were made, including a description of such actions and the date and

                method of verification that the corrective action was successful. The date and

                method of verification is not required if the corrective action is taken only in




                                                 28
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 31 of 112




                response to exceedances of the Leak Point detected through the Closed Loop

                Vapor Control System. If HighPoint utilizes an IR Camera to verify corrective

                action taken to address Reliable Information, then HighPoint shall record a video

                of such verification with the IR Camera.

                d.      HighPoint shall attach copies of the spreadsheets required by this

         Paragraph to the next Semi-Annual Report or the Semi-Annual Report that follows at

         least 30 Days after all necessary corrective actions to address the emissions were made.

                e.      If HighPoint obtains one or more instances of Reliable Information related

         to any single Tank System in any Calendar quarter, HighPoint shall complete by the end

         of the following Calendar quarter a Root Cause Analysis for that Tank System and

         identify any appropriate response actions to be taken to address any common operation,

         maintenance, or design cause(s) identified, along with a proposed schedule for the

         implementation of those response actions. Appropriate response actions may include

         proactive solutions to maintenance problems (e.g., if thief hatches with gaskets are

         observed to have an increased failure rate, then a replacement schedule may be

         appropriate to implement pursuant to subparagraph 10(c) (Directed Inspection and

         Preventative Maintenance Program)).

                        (1)    In the next Semi-Annual Report or the Semi-Annual Report due at

                least 30 Days following the completion of the Root Cause Analysis, HighPoint

                shall submit the results of the analysis, including the proposed timeline for

                response actions if those are not already completed at the time of the submission

                of the Root Cause Analysis results.




                                                 29
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 32 of 112




          13.     Performance Standards. Following the completion of an Engineering Evaluation

   and any necessary modifications at a Tank System, HighPoint shall:

                  a.      Operate and maintain air pollution control equipment consistent with

          manufacturer specifications and good engineering and maintenance practices and shall

          keep manufacturer specifications on file;

                  b.      Ensure that all air pollution control equipment is adequately designed and

          sized to achieve at least a 95% control efficiency for VOCs and to handle reasonably

          foreseeable fluctuations in emissions of VOCs (fluctuations in emissions that occur when

          a Separator dumps into the tank are reasonably foreseeable); and

                  c.      Ensure that all Condensate collection, storage, processing, and handling

          operations, regardless of size, are designed, operated, and maintained so as to minimize

          leakage of VOCs to the atmosphere to the maximum extent practicable.

          14.     Compliance with Reg. 7, Sec. XVII.C.2.b. “STEM Plan” shall mean the Storage

   Tank Emission Management plan required by Reg. 7, Sec. XVII.C.2.b. Reg. 7, Sec. XVII.C.2.b

   has no analogous provision in SIP-Approved Reg. 7, therefore, the Parties intend that the

   requirements of this Paragraph shall be enforceable under this Decree only by the State. For

   purposes of this Paragraph, updates to a STEM Plan may be made by including language in the

   STEM Plan itself, by appending a document that includes the required information, by cross-

   referencing the locations of documentation relevant to a specific facility, or by updating

   appended or cross-referenced documents. Documents prescribed by this Decree, including but

   not limited to the inspection and maintenance SOPs, may be cross-referenced in the STEM Plan

   or other documentation attached to the STEM Plan. Updates to these cross-referenced or

   appended documents do not require re-certification by a responsible official. HighPoint shall:




                                                   30
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 33 of 112




                a.        By no later than the date HighPoint submits a Certification of Completion

         Report for each Tank System, append an analysis of the Engineering Evaluation for that

         Tank System to the STEM Plan for that Tank System;

                b.        By no later than 30 Days following completion of a Root Cause Analysis

         for a particular Tank System, make updates to the STEM Plan as necessary; and

                c.        By no later than March 31 of each calendar year, beginning with 2020 for

         the 2019 calendar year, update the STEM Plan(s) to document completion and results of

         the review completed during the previous calendar year as required by subparagraph

         10(g) (Directed Inspection and Preventative Maintenance Program), including a

         statement describing whether and how the inspection and maintenance schedules

         referenced by or appended to the STEM Plan need to be updated based upon the results

         of the review.

         15.    Tank Pressure Monitoring.

                a.        No later than six months from the Date of Lodging, HighPoint shall

         install, calibrate (in accordance with manufacturer recommendations, if available),

         operate, and maintain one electronic pressure monitor per Tank System as described

         below. Each electronic pressure monitor shall be linked to and continuously monitored

         (i.e., one data point at least every 15 seconds with a data transmission at least every hour)

         by a central monitoring location in accordance with the requirements of Paragraph 15.

                b.        The Tank Systems to initially be equipped with monitors are described in

         subparagraphs 15(b)(1) to (b)(3) below and are reflected on Appendix A.2 to this Consent

         Decree. If HighPoint sells, transfers, plugs and abandons, or otherwise removes a Vapor

         Control System listed on Appendix A.2, then HighPoint shall select another Tank System




                                                  31
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 34 of 112




         from Appendix A.1 or A.3 at which HighPoint will install, calibrate, operate and

         maintain a pressure monitor (or monitors) or Closed Loop Vapor Control System

         satisfying the requirements of Paragraph 15. HighPoint will generate and maintain

         records for the alternative Tank System it selected from Appendix A-1 or A-3 that will:

         (a) identify that Tank System; and (b) explain the basis for the selection of that Tank

         System considering the criteria set forth in subparagraphs 15(b)(1) to (b)(3).

                        (1)     All Tank Systems in Appendices A.1 or A.2 (collectively) that had,

                as of the end of calendar year 2017, Actual Uncontrolled Annual VOC Emissions

                of 25 TPY or more;

                        (2)     At least 25% of all Tank Systems in Appendices A.1 and A.2

                (collectively) that had, as of the end of calendar year 2017, Actual Uncontrolled

                Annual VOC Emissions less than 25 TPY and equal to or greater than 6 TPY; and

                        (3)     At least 10% of all Tank Systems in Appendices A.1 and A.2

                (collectively) that had, as of the end of calendar year 2017, Actual Uncontrolled

                Annual VOC Emissions less than 6 TPY.

                c.      HighPoint shall use its best efforts to equally distribute pressure monitors

         for Tank Systems in each of the groupings described in this subparagraph among

         differing operating conditions (e.g., sales line pressure). Where a Tank System has

         multiple Condensate tanks, HighPoint shall only be required to install a pressure monitor

         on one of the Condensate tanks.

                d.      HighPoint may utilize a Closed Loop Vapor Control System consistent

         with Appendix C to fulfill the distribution requirements in Paragraph 15(b). If HighPoint

         utilizes a Closed Loop Vapor Control System consistent with Appendix C to fulfill the




                                                  32
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 35 of 112




         distribution requirements, subparagraphs 15(a), and 15(e) through (i) shall not apply to

         such Closed Loop Vapor Control Systems.

                e.      For the first six months after the deadline for installation of pressure

         monitors, HighPoint shall have a performance optimization period to evaluate calibration

         and optimize pressure monitor performance and reliability. This period will allow

         HighPoint, and its contractors or pressure monitor vendors, an opportunity to ensure that

         the pressure monitors, to the greatest extent practicable, are producing quality data that

         may be used to identify the potential for over-pressurization of Tank Systems (e.g.,

         optimization of pressure monitor location on a Tank System, determination of pressure

         measurements and frequency indicative of potential for over-pressurization).

                f.      Following the performance optimization period, if (i) there are two or

         more measurements within a 48-hour period that exceed the “TPM action point” for a

         Tank System, or (ii) if a measurement exceeds the TPM action point continuously for a

         duration of one minute, HighPoint shall conduct a site investigation. Measurements at a

         Shut-In Tank System will not initiate a site investigation. For purposes of this Paragraph,

         “measurement” means a single data point that exceeds the TPM action point, except that

         additional consecutive data points exceeding the TPM action point (without dropping

         below the TPM action point) will be considered a single measurement. Additional

         measurements that might occur at a Tank System at which HighPoint is currently

         performing a site investigation must be evaluated in that analysis, but will not initiate a

         separate site investigation.

                        (1)     The site investigation shall include a site visit to test the pressure

                monitor and evaluate the operating parameters or practices identified by the




                                                  33
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 36 of 112




               Engineering Evaluation as variable, verifiable, and critical for ensuring the Tank

               System and Vapor Control System are operating as designed (including those

               parameters or practices incorporated into a Certification of Completion Report for

               the associated Tank System). During the site investigation, HighPoint shall

               conduct an inspection of the Tank System using an AIMM. AIMM includes

               optical gas imaging infrared cameras, inspection methods meeting EPA Method

               21 standards, or alternative methods or technologies subject to the approval of

               both EPA and CDPHE. The site investigation shall be completed within one

               Calendar Day following the measurement(s) that exceeded the TPM action point.

                      (2)     For purposes of this Paragraph, “TPM action point” means the

               lowest Set Point of any device designed to relieve pressure from a tank in a Tank

               System, minus two ounces. For example, if a tank is equipped with a PRV and a

               thief hatch and the Set Point of the PRV is 14 ounces and the Set Point of the thief

               hatch is 16 ounces, the TPM action point would be 12 ounces (i.e., the lowest set

               point of any device on the tank minus two ounces).

                      (3)     In the event a Tank System requires three site investigations in a

               consecutive 30 Calendar Day period, HighPoint shall include that Tank System in

               the next quarterly Root Cause Analysis conducted, in accordance with

               subparagraph 12(e), and identify appropriate response actions to be taken to

               address any common operation, maintenance, or design cause(s) identified, along

               with a proposed schedule for the implementation of those response actions.

               Appropriate response actions may include proactive solutions to maintenance

               problems (e.g., if thief hatches with gaskets greater than one year old are observed




                                                34
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 37 of 112




                to have an increased failure rate, then a replacement schedule at or before one

                year after installation may be appropriate to implement pursuant to subparagraph

                10(c) (Directed Inspection and Preventative Maintenance Program)). Additional

                site investigations at a Tank System at which HighPoint is currently performing a

                Root Cause Analysis shall be added as additional information in that Root Cause

                Analysis, but shall not trigger additional Root Cause Analyses until HighPoint has

                completed the ongoing Root Cause Analysis. Upon completion of a Root Cause

                Analysis, HighPoint shall re-initiate its count of inspections at zero for purposes

                of calculating the number of site investigations in a 30 Calendar Day period.

                g.      HighPoint shall maintain records of the following for Tank Systems

         requiring site investigations and this information shall be provided in a spreadsheet

         (unless the Parties agree in writing to a different format) with each Semi-Annual Report:

         (i) the date, time, location, and numerical value of all pressure readings that exceeded the

         TPM action point, (ii) the date and results of all corresponding site investigations and any

         corresponding Root Cause Analyses, and (iii) the timeline for response actions identified

         by the Root Cause Analysis if not already completed.

                h.      At any time, HighPoint may submit to EPA and CDPHE a request for

         alternative criteria (e.g., pressure measurements and number of measurements in a given

         time period) triggering a site investigation and/or Root Cause Analysis. EPA may, after

         consultation with CDPHE, grant or deny HighPoint’s request in whole or in part.

                i.      After at least 18 months of operation of the pressure monitors, including

         the six-month performance optimization period, if HighPoint demonstrates and EPA in

         consultation with CDPHE determines that it is infeasible or overly burdensome in




                                                  35
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 38 of 112




          relation to the benefits to continue operating one or more of the pressure monitors,

          HighPoint may discontinue operation of and remove that/those pressure monitor(s). As

          part of HighPoint’s demonstration, HighPoint shall submit to EPA and CDPHE an

          analysis of operation and maintenance of such monitors to date, including a summary of

          all measurements triggering site investigations or Root Cause Analyses, the results of

          those site investigations or analyses, and corrective actions taken. If EPA, after

          consultation with CDPHE, rejects HighPoint’s demonstration, such conclusions are

          subject to Section XI (Dispute Resolution). Examples of when operation of a pressure

          monitor shall be considered infeasible include, if (i) the monitor cannot be kept in proper

          condition (including calibration) for sufficient periods of time to produce reliable,

          adequate, or useful measurements; or (ii) recurring, chronic, or unusual equipment

          adjustment, servicing, or replacement needs cannot be resolved through reasonable

          expenditures.

          16.    Redirection of Condensate. If HighPoint redirects Condensate from any well that,

   as of the Date of Lodging, is connected to a Tank System identified in Appendix A.1 or A.2 to

   another Tank System, HighPoint shall:

                 a.       If Condensate is redirected from a Tank System identified in Appendix

          A.1 or A.2 to one or more Tank Systems that are not identified in Appendix A.1 or A.2

          (hereinafter, the “New Tank System(s)”), HighPoint shall add the New Tank System(s) to

          Appendix A.3 following the re-direction of the wells to the New Tank System(s) and

          shall indicate whether the New Tank System(s) will undergo an Open Loop or Closed

          Loop Engineering Evaluation consistent with Paragraph 8, above. Furthermore, if

          HighPoint dismantles the original Tank System that was replaced by the New Tank




                                                   36
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 39 of 112




          System(s), HighPoint shall remove the Tank System from Appendix A.1 or A.2

          following dismantling. At least 30 Days before redirecting the Condensate to New Tank

          System(s), Highpoint shall propose a schedule for compliance of the New Tank

          System(s) with the applicable requirements of the Consent Decree, which shall be subject

          to the approval of both EPA and CDPHE (such approval not to be unreasonably delayed

          or withheld). If EPA and CDPHE have not approved or denied the proposed schedule

          within 21 Business Days of receipt, the proposed schedule shall be deemed approved.

                  b.     If HighPoint redirects Condensate from all wells that as of the Date of

          Lodging are connected to a Tank System identified in Appendix A.1 or A.2 to Tank

          System(s) that are already identified in Appendix A.1 or A.2, and HighPoint dismantles

          the original Tank System, HighPoint shall remove the original Tank System from

          Appendix A.1 or A.2 following the dismantling.

                  c.     HighPoint shall provide a copy of the updated Appendix A.1, A.2, or A.3

          (as applicable) with the next Semi-Annual Report following re-direction of the wells to

          the New Tank System(s) or the dismantling of the Tank System(s) (as appropriate).

                  d.     Removal of a Tank System from Appendix A.1 or A.2 in accordance with

          this Paragraph shall constitute termination of the Tank System from this Decree.

                            ENVIRONMENTAL MITIGATION PROJECTS

          17.     HighPoint shall implement the Environmental Mitigation Project (“Project”)

   described in Appendix D in compliance with the approved plans and schedules for such Project

   and other terms of this Consent Decree.

          18.     HighPoint shall maintain and, within 45 Days of an EPA or CDPHE request,

   provide copies of all documents to identify and substantiate the Project Dollars expended to

   implement the Project described in Appendix D.

                                                  37
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 40 of 112




          19.        All plans and reports prepared by HighPoint pursuant to the requirements of this

   Section V (Environmental Mitigation Projects) and required to be submitted to EPA and CDPHE

   shall be made available to the public from HighPoint upon request and without charge, except

   HighPoint may redact information that it claims business confidential pursuant to Paragraph 71.

          20.        HighPoint shall certify, as part of the plan submitted pursuant to Appendix D to

   EPA and CDPHE for the Project, that:

                     a.     HighPoint is not required to perform the Project by any federal, state, or

          local law or regulation or by any agreement, grant, or as injunctive relief awarded in any

          other action in any forum;

                     b.     The Project is not a project that HighPoint was planning or intending to

          construct, perform, or implement other than in settlement of the claims resolved in this

          Consent Decree;

                     c.     HighPoint has not received and will not receive credit for the Project in

          any other enforcement action; and

                     d.     HighPoint shall neither generate nor use any pollutant reductions from the

          Mitigation Project as netting reductions, pollutant offsets, or to apply for, obtain, trade, or

          sell any pollutant reduction credits.

          21.        HighPoint shall use its best efforts to secure as much environmental benefit as

   possible for the Project Dollars expended, consistent with the applicable requirements and limits

   of this Decree.

          22.        HighPoint shall comply with the reporting requirements described in Appendix D.

          23.        In connection with any communication to the public or shareholders regarding

   HighPoint’s actions or expenditures relating in any way to the Environmental Mitigation Project




                                                     38
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 41 of 112




   in this Decree, HighPoint shall include prominently in the communication the information that

   the actions and expenditures were required as a part of a Decree.

          24.     In the Semi-Annual Report due no earlier than 30 Days following the completion

   of the Project required under this Consent Decree (including any applicable periods of

   demonstration or testing), HighPoint shall submit to EPA and CDPHE pursuant to Section XV

   (Notices) a report that documents the date the Project was completed, the results achieved by

   implementing the Project, including a general discussion of the environmental benefits and the

   estimated emissions reductions, and the Project Dollars expended by HighPoint in implementing

   the Project.

                                              CIVIL PENALTY

          25.     HighPoint shall pay to the Plaintiffs a civil penalty, pursuant to Section 113 of the

   Act, 42 U.S.C. § 7413, and Section 25-7-122, C.R.S. within 30 Days after the Effective Date,

   and shall perform one or more State-Only Supplemental Environmental Project(s) (“SSEP(s)”) in

   accordance with Section VII of this Decree, the combined value of which is $550,000. If any

   portion of the civil penalty is not paid when due, HighPoint shall pay interest on the amount past

   due, accruing from the Effective Date through the date of payment at the rate specified in

   28 U.S.C. § 1961.

          26.     Federal Payment Instructions. Of the total amount of the civil penalty, HighPoint

   shall pay $275,000 to the United States by FedWire Electronic Funds Transfer (“EFT”) to the

   U.S. Department of Justice account in accordance with current EFT procedures. The costs of

   such EFT shall be HighPoint’s responsibility. Payment shall be made in accordance with

   instructions to be provided to HighPoint by the Financial Litigation Unit (“FLU”) of the U.S.

   Attorney’s Office for the District of Colorado. The payment instructions provided by the FLU

   will include a Consolidated Debt Collection System (“CDCS”) number that HighPoint shall use

                                                   39
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 42 of 112




   to identify all payments required to be made in accordance with this Consent Decree. The FLU

   will provide the payment instructions to:

           HighPoint Operating Corporation
           Attn: Matt Calhoun, EHS Specialist
           1099 18th Street, Suite 2300
           Denver, CO 80202
           + 303-312-8118
           mcalhoun@hpres.com

   on behalf of HighPoint. HighPoint may change the individual to receive payment instructions on

   its behalf by providing written notice of such change in accordance with Section XV (Notices).

           At the time of payment, HighPoint shall send notice that payment has been made: (i) to

   EPA via email at acctsreceivable.cinwd@epa.gov or via regular mail at EPA Cincinnati Finance

   Office, 26 Martin Luther King Drive, Cincinnati, Ohio 45268; (ii) to the United States via email

   or regular mail in accordance with Section XV (Notices); and (iii) to EPA in accordance with

   Section XV (Notices). Such notice shall state that the payment is for the civil penalty owed

   pursuant to the Consent Decree in United States and the State of Colorado v. HighPoint

   Operating Corporation, and shall reference the civil action number, CDCS number, and DOJ

   case number 90-5-2-1-11484.

           27.    State Payment Instructions. HighPoint agrees to pay $55,000 in civil penalties to

   the State, and perform SSEPS as provided for in Paragraphs 30−37, below, valued at no less than

   $220,000. HighPoint shall make payment of the civil penalty of $55,000 by certified, corporate

   or cashier’s check drawn to the order of “Colorado Department of Public Health and

   Environment” and delivered to the attention of Enforcement Unit Supervisor, Air Pollution

   Control Division, 4300 Cherry Creek Drive South, APCD-SS-B1, Denver, Colorado 80246-

   1530.




                                                  40
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 43 of 112




          28.     At the time of payment, HighPoint shall send notice that payment has been made

   to the State in accordance with Section XV (Notices). Such notice shall state that the payment is

   for the civil penalty owed pursuant to the Consent Decree in United States and the State of

   Colorado v. HighPoint Operating Corporation, and shall reference the civil action number.

          29.     Not Tax Deductible. HighPoint shall not deduct any penalties paid under this

   Consent Decree pursuant to this Section or Section IX (Stipulated Penalties) in calculating its

   federal, state, or local income tax.

                   STATE-ONLY SUPPLEMENTAL ENVIRONMENTAL PROJECTS

          30.     In order to settle the matters contained herein, and in addition to the State portion

   of the civil penalty identified in Section VI (Civil Penalty), HighPoint agrees to perform one or

   more SSEP(s), which HighPoint and the CDPHE agree is intended to secure significant

   environmental or public health protection and improvements. HighPoint intends to spend not

   less than $220,000 for SSEP(s). Any portion of the $220,000 not spent on SSEP(s) shall be

   remitted to the State as an additional civil penalty.

          31.     HighPoint will submit one or more SSEP proposals for CDPHE approval within

   90 Days after the Effective Date. If CDPHE disapproves the SSEP(s) or the State and HighPoint

   are otherwise unable to agree upon a SSEP or SSEP(s) within 150 Days of the Effective Date,

   HighPoint shall pay the SSEP component of the civil penalty as an additional civil penalty in the

   manner prescribed in Paragraph 27 (State Payment Instructions) above and no later than 180

   Days after the Effective Date.

          32.     HighPoint shall not deduct the payment of the SSEP donation provided for in this

   Section for any tax purpose or otherwise obtain any favorable tax treatment for such payment or

   project.




                                                     41
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 44 of 112




          33.     The SSEP(s) performed by HighPoint may not be any project that HighPoint is

   required to perform or develop by any federal, state, or local law or regulation and may not be

   one that HighPoint is required to perform or develop by any agreement, grant, or injunctive relief

   in this or any other case. HighPoint further agrees that it has not and will not receive any credit

   in any other enforcement action for the SSEP(s).

          34.     HighPoint shall submit a SSEP Completion Report to CDPHE within 60 Days of

   the completion of each of the SSEP(s). The SSEP Report shall contain the following

   information:

                  a.      A detailed description of the SSEP as implemented;

                  b.      A description of any operating problems encountered and the solutions

          thereto;

                  c.      Itemized costs, documented by copies of purchase orders and receipts or

          canceled checks;

                  d.      Certification that the SSEP has been fully implemented pursuant to the

          provisions of this Consent Decree; and

                  e.      A description of the environmental and public health benefits resulting

          from implementation of the SSEP (with quantification of the benefits and pollutant

          reductions, if feasible).

          35.     HighPoint agrees that failure to submit the Completion Report with the required

   information shall be deemed a violation of this Consent Decree and HighPoint shall become

   liable for penalties as a violation of this Decree.

          36.     All SSEPs must be completed to the satisfaction of CDPHE, within four years of

   the Effective Date of this Consent Decree, and, to the extent applicable, must be operated for the




                                                     42
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 45 of 112




   useful life of the SSEP. If HighPoint fails to fully and satisfactorily implement a SSEP within

   this time period or, as applicable, fails to operate the SSEP for its entire useful life, CDPHE shall

   provide written notice of such failure and a demand for payment of the remaining amount up to

   $220,000. Notwithstanding the approval of any SSEP expenditures previously submitted to

   CDPHE, the remaining amount up to $220,000 shall be paid to CDPHE within 30 Days of

   receipt of a demand for payment by CDPHE.

          37.     HighPoint shall include in any public statement, oral or written making reference

   to the SSEP the following language: “This project was undertaken in connection with the

   settlement of an enforcement action taken by the Colorado Department of Public Health and

   Environment, Air Pollution Control Division, for violations of air quality laws and regulations.”

                                          PERIODIC REPORTING

          38.     After entry of this Consent Decree, HighPoint shall submit to the United States

   and the State in accordance with the requirements of Section XV (Notices), a periodic Semi-

   Annual Report (“Semi-Annual Report”) within 60 Days after the end of each half of the calendar

   year (January through June, and July through December), except the first Semi-Annual Report

   shall be due May 1, 2019. Each Semi-Annual Report shall contain the following information:

                  a.      Development of an Open Loop Modeling Guideline (Appendix B,

          Paragraph 1) or Development of a Closed Loop Vapor Control System Design Guideline

          (Appendix C, Paragraph 1(a)): A copy of the Open Loop Modeling Guideline or Closed

          Loop Design Guideline if they were revised during the reporting period.

                  b.      Vapor Control System Field Survey, Engineering Evaluation, and

          Modification (Open Loop Vapor Control Systems (Appendix B, Paragraph 3); Closed

          Loop Vapor Control Systems Field Survey and Engineering Evaluation (Appendix C,

          Paragraph 2(a) through (c)): Status and/or completion of either the Open or Closed Loop

                                                    43
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 46 of 112




         Engineering Evaluations and any Open Loop Vapor Control System modifications,

         including a list of any Tank Systems Shut-In for which either an Open or Closed Loop

         Engineering Evaluation or any Open Loop Vapor Control System modifications resulting

         from the Open Loop Engineering Evaluation have not been performed, a summary of

         modifications to Open Loop Vapor Control Systems completed during the reporting

         period, and the information specified in either Appendix B, subparagraph 3(b)(3) or

         Appendix C, subparagraph 2(b)(3) for Tank Systems that underwent the subparagraph

         Appendix B, subparagraph 3(a)−(b) or Appendix C, subparagraph 2(a)−(b) (Field

         Survey) evaluation during the reporting period.

                c.     Open Loop Vapor Control System Initial Verification (Open Loop Vapor

         Control Systems (Appendix B, Paragraph 4); Closed Loop Vapor Control System

         Verification of Engineering Evaluation (Appendix C, Paragraph 3): The information

         identified in Appendix B, subparagraph 4(b) (Open Loop Vapor Control Systems

         Certification of Completion Report) or Appendix C, subparagraph 3(c) (Closed Loop

         Vapor Control Systems Certification of Completion Report).

                d.     Open Loop Vapor Control System Post-Certification of Completion

         Modifications (Appendix B, Paragraph 5); Closed Loop Vapor Control System

         Modification (Appendix C, subparagraph 2(d)): A summary of any evaluations

         undertaken pursuant to Appendix B, Paragraph 5 or Appendix C, subparagraph 2(d)

         during that reporting period to determine whether modifications were necessary at Vapor

         Control Systems for other Tank Systems and the timing, results, locations, and

         description of any modifications of other Vapor Control Systems or a timeline for the

         completion such modifications.




                                                44
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 47 of 112




                e.      Closed Loop Vapor Control System Alarm and Shut-In Log (Appendix C,

         subparagraph 3(d)): A copy of the alarm and Shut-In log required under Appendix C,

         subparagraph 3(d), in a spreadsheet.

                f.      Directed Inspection and Preventative Maintenance Program

         (Paragraph 10): Status of DI/PM program development and implementation, including a

         copy of HighPoint’s DI/PM program if revised during the reporting period, identification

         of any new or modified maintenance or inspection schedules or replacement program (see

         subparagraph 10(c)) during the reporting period, a summary of any reviews of or

         modifications to the spare parts program (see subparagraph 10(d)) during the reporting

         period, and, beginning with the Semi-Annual Report due August 29, 2020, the

         information required by subparagraph 10(g)(5).

                g.      Periodic Inspections and Monitoring (Paragraph 11): The information

         identified in subparagraph 11(c) for periodic inspections and monitoring.

                h.      Reliable Information, Investigation, and Corrective Action (Paragraph 12):

         Copies of the spreadsheets as specified and required by subparagraphs 12(b)−(d) for

         inspections conducted pursuant to Paragraph 12 during the reporting period and the

         results of any Root Cause Analysis as specified and required pursuant to subparagraph

         12(e)(1) during the reporting period.

                i.      Open Loop Vapor Control System Verification of Design Analysis

         (Appendix B, Paragraph 6): The Verification Report identified in subparagraph 6(e) (as

         applicable), and the status of any ongoing verification.




                                                  45
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 48 of 112




                  j.      Tank Pressure Monitoring (Paragraph 15): Status and/or completion of

          installation of pressure monitors, including the information specified and required by

          subparagraph 15(g).

                  k.      Environmental Mitigation Project (Section V and Appendix D): A

          summary of activities undertaken during the reporting period and a summary of costs

          incurred since the previous report.

                  l.      State-Only SEP(s) (Section VII): A summary of activities undertaken and

          costs incurred since the previous report.

                  m.      A summary of any problems encountered or anticipated in complying with

          this Consent Decree during the reporting period, together with implemented or proposed

          solutions, if available.

                  n.      A description of any non-compliance with the requirements of this

          Consent Decree during the reporting period and an explanation of the likely cause and of

          the remedial steps taken, or to be taken, to prevent or minimize such violation.

          39.     If HighPoint violates, or has reason to believe that it may violate, any requirement

   of this Consent Decree with an associated stipulated penalty, HighPoint shall notify the United

   States and the State in accordance with the requirements of Section XV (Notices) of such

   violation and its likely duration, in writing, within 10 Business Days of the day HighPoint first

   becomes aware of the violation, with an explanation of the violation’s likely cause and of the

   remedial steps taken, or to be taken, to prevent or minimize such violation. If the cause of a

   violation cannot be fully explained at the time the report is due, HighPoint shall so state in the

   report. HighPoint shall investigate the cause of the violation and shall then submit an

   amendment to the report, including a full explanation of the cause of the violation, within 30




                                                      46
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 49 of 112




   Days of the Day HighPoint becomes aware of the cause of the violation. Nothing in this

   Paragraph or the following Paragraph relieves HighPoint of its obligation to provide the notice

   required by Section X (Force Majeure). If EPA or CDPHE become aware of any violation of

   any requirement of this Consent Decree, EPA and CDPHE will use best efforts to promptly

   notify HighPoint of such violation.

          40.     Whenever any violation of this Consent Decree or failure to perform a

   requirement of this Consent Decree poses an immediate threat to the public health or welfare or

   the environment, HighPoint shall comply with any applicable federal and state or local laws and,

   in addition, shall notify EPA and the State as per Section XV (Notices) orally or by electronic or

   facsimile transmission as soon as possible, but no later than 24 hours after HighPoint first knew

   of the violation or failure to perform. This notice requirement is in addition to the requirement to

   provide notice of a violation of this Decree set forth in the preceding Paragraph.

          41.     Each report submitted by HighPoint under this Decree, and each Certification of

   Completion Report submitted pursuant to the requirements of Appendix B, subparagraph 4(b) or

   Appendix C, subparagraph 3(c), shall be signed by a responsible official (consistent with the use

   of that term in Colorado Air Quality Control Commission regulations) of the submitting party

   and include the following certification:

          I certify under penalty of law that this document and all attachments were prepared under
          my direction or supervision in accordance with a system designed to assure that qualified
          personnel properly gather and evaluate the information submitted. Based on my inquiry
          of the person or persons who manage the system, or those persons directly responsible for
          gathering the information, the information submitted is, to the best of my knowledge and
          belief, true, accurate, and complete. I am aware that there are significant penalties for
          submitting false information, including the possibility of fine and imprisonment for
          knowing violations.

   This certification requirement does not apply to emergency notifications where compliance

   would be impractical.



                                                   47
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 50 of 112




          42.     The reporting requirements of this Consent Decree do not relieve HighPoint of

   any reporting obligations required by the Act or the Colorado Act, or implementing regulations,

   or by any other federal, state, or local law, regulation, permit, or other requirement.

          43.     Any information provided pursuant to this Consent Decree may be used by the

   United States or the State in any proceeding to enforce the provisions of this Decree and as

   otherwise permitted by law.

                                         STIPULATED PENALTIES

          44.     HighPoint shall be liable for stipulated penalties to the United States and the State

   for violations of this Consent Decree as specified below, unless excused under Section X (Force

   Majeure), or reduced or waived by one or both of the Plaintiffs pursuant to Paragraph 50 of the

   Decree. A violation includes failing to perform any obligation required by the terms of this

   Decree, including any work plan or schedule approved under this Decree, according to all

   applicable requirements of this Decree and within the specified time schedules established by or

   approved under this Decree.

                  a.      Compliance Requirements.


                   Consent Decree Violation                              Stipulated Penalty

      Failure to evaluate the condition of all PRVs, thief    $500 per day per Tank System for the
      hatches, blowdown valves, mountings, and gaskets        first 30 days of noncompliance; $2,500
      at each Tank System by the deadlines set forth in       per day per Tank System thereafter
      Paragraph 9 (Deadlines for Requirements of              until an evaluation satisfying the
      Appendix B and Appendix C), as required by              requirements of Appendix B,
                                                              subparagraph 3(b), or Appendix C,
      (i) Appendix B, subparagraph 3(b) (Open Loop            subparagraph 2(b) is performed and
      Vapor Control System Field Survey, Engineering          actions required by Appendix B,
      Evaluation, and Modification) or Appendix C,            subparagraphs 3(b)(1) or 3(b)(2) or
      subparagraph 2(b) (Closed Loop Vapor Control            Appendix C, subparagraphs 2(b)(1) or
      System Field Survey, Engineering Evaluation, and        2(b)(2) are taken.
      Modification) and/or (ii) take the actions required
      by Appendix B, subparagraphs 3(b)(1) or 3(b)(2);
      or Appendix C, subparagraphs 2(b)(1) or 2(b)(2).


                                                    48
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 51 of 112




                  Consent Decree Violation                           Stipulated Penalty

      Failure to comply with the recordkeeping             $5,000 per Tank System.
      requirements of Appendix B, subparagraph 3(b)(3)
      or Appendix C, subparagraph 2(b)(3) (Vapor
      Control System Field Survey, Engineering
      Evaluation, and Modification).

      Failure to complete an Engineering Evaluation for    For each Tank System unless Shut-In
      a Tank System as required by Appendix B,             as required by Paragraph 9: $1,000
      subparagraph 3(c) (Open Loop Vapor Control           per day for the first 15 days of
      System Engineering Evaluation) or Appendix C,        noncompliance; $2,500 per day from
      subparagraph 2(c) (Closed Loop Vapor Control         the 16th to 30th days of
      System Engineering Evaluation).                      noncompliance; and $5,000 per day
                                                           thereafter.

      Failure to complete modifications for a Vapor        For each Tank System unless Shut-In
      Control System as required by Appendix B,            as required by Paragraph 9: $1,000
      subparagraph 3(d) (Open Loop Vapor Control           per day for the first 15 days of
      System Modification), or Appendix C,                 noncompliance; $3,000 per day from
      subparagraph 2(d) (Closed Loop Vapor Control         the 16th to 30th days of
      System Modification).                                noncompliance; and $9,000 per day
                                                           thereafter.

      Failure to conduct an IR Camera Inspection of a      $500 per day per violation for the first
      Tank System as required by Appendix B,               15 days of noncompliance; $1,000 per
      Paragraph 4(a) (Open Loop Vapor Control System       day per violation from the 16th to 30th
      Initial Verification), or Appendix C, subparagraph   days of noncompliance; and $2,000
      3(a)(2)(b) (Closed Loop Vapor Control System         per day per violation thereafter, until
      Initial Verification).                               an IR Camera Inspection satisfying
                                                           Appendix B, subparagraph 4(a) or
                                                           Appendix C, subparagraph 3(a)(2)(b)
                                                           is conducted.
      Failure to complete and submit a Certification of    $500 per day for the first 15 days of
      Completion Report as required by Appendix B,         noncompliance; $2,500 per day from
      subparagraph 4(b) (Open Loop Vapor Control           the 16th to 30th days of
      System Initial Verification), or Appendix C,         noncompliance; and $5,000 per day
      subparagraph 3(c) (Closed Loop Vapor Control         thereafter.
      System Verification of Engineering Evaluation).

      Failure to implement the DI/PM program at each       $500 per day per Tank System for the
      Tank System, and associated production               first 30 days of noncompliance; $2,500
      equipment, as required by subparagraphs 10(a) and    per day per Tank System thereafter,
      10(b) (Directed Inspection and Preventative          until an inspection satisfying
      Maintenance Program).                                subparagraph 10(a) or 10(b) is


                                                  49
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 52 of 112




                   Consent Decree Violation                           Stipulated Penalty
                                                             conducted.

      Failure to establish, implement, or revise schedules   $1,000 per day per violation for the
      as required by subparagraph 10(c); maintain,           first 15 days of noncompliance; $2,500
      review, or modify spare parts inventory as required    per day per violation from the 16th to
      by subparagraph 10(d); train personnel as required     30th days of noncompliance; and
      by subparagraph 10(f); or perform the                  $5,000 per day per violation thereafter.
      verifications, reviews, updates, evaluations, and
      corrections as required by subparagraph 10(g)
      (Directed Inspection and Preventative Maintenance
      Program).

      Failure to conduct periodic inspections as required    $500 per day per Tank System for the
      by Paragraph 11 (Periodic Inspections and              first 30 days of noncompliance; $2,500
      Monitoring).                                           per day per Tank System thereafter,
                                                             until the next periodic inspection
                                                             satisfying requirements of Paragraph
                                                             11 is conducted.

      Failure to maintain one or more logs documenting       $5,000 per periodic inspection per
      Tank System inspection information as required by      Tank System.
      subparagraph 11(c) (Periodic Inspections and
      Monitoring).

      Failure to complete all necessary corrective actions   $5,000 per day per Tank System for
      or Shut-In the Tank System as required by              the first 15 days of noncompliance;
      Paragraph 12 and subparagraph 12(a) (Reliable          $10,000 per day per Tank System
      Information, Investigation, and Corrective Action).    from the 16th to 30th days of
                                                             noncompliance; and $20,000 per day
                                                             per Tank System thereafter.

      Failure to comply with the recordkeeping and           $2,500 per Tank System per failure.
      reporting requirements of subparagraphs 12(b),
      12(c), or 12(d) (Reliable Information,
      Investigation, and Corrective Action).

      Failure to complete a Root Cause Analysis or           $500 per day per violation for the first
      identify or implement appropriate response actions     30 days of noncompliance; and $1,000
      identified during a Root Cause Analysis as             per day per violation thereafter.
      required by subparagraph 12(e) (Reliable
      Information, Investigation, and Corrective Action).

      Failure to provide notification to EPA and CDPHE       $250 per day for the first 30 days of
      of HighPoint’s proposed verification work plan as      noncompliance; $1,000 per day
      required by Appendix B, subparagraph 6(a) (Open        thereafter.


                                                  50
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 53 of 112




                 Consent Decree Violation                           Stipulated Penalty
      Loop Vapor Control System Verification of Design
      Analysis).

      Failure to complete the Verification of Design      $500 per day per Tank System for the
      Analysis as required by Appendix B,                 first 15 days of noncompliance; $1,000
      subparagraphs 6(c), 6(d), and 6(e) (Open Loop       per day per Tank System from the
      Vapor Control System Verification of Design         16th to 30th days of noncompliance;
      Analysis).                                          and $2,000 per day per Tank System
                                                          thereafter, until verification satisfying
                                                          the requirements of Appendix B,
                                                          subparagraphs 6(c), 6(d), and 6(e) has
                                                          been completed.

      Failure to equip Tank Systems with pressure         $500 per day per Tank System for the
      monitors or Closed Loop Vapor Control Systems       first 30 days of noncompliance; and
      in accordance with the requirements of Paragraph    $1,000 per day per Tank System
      15 (Tank Pressure Monitoring).                      thereafter.

      Failure to conduct a site investigation or Root     $250 per day per Tank System for the
      Cause Analysis in accordance with the               first 15 days of noncompliance; and
      requirements of subparagraph 15(f) (Tank Pressure   $500 per day per Tank System
      Monitoring).                                        thereafter.
                                                          $2,500 per Tank System per failure.
      Failure to comply with the recordkeeping
      requirements of subparagraph 15(g) (Tank Pressure
      Monitoring).

                 b.     Environmental Mitigation Projects.


                  Consent Decree Violation                          Stipulated Penalty

      Failure to undertake and complete the               $1,000 per day per violation for the
      Environmental Mitigation Project in compliance      first 30 days of noncompliance; $5,000
      with Section V and Appendix D to this Decree.       per day per violation thereafter.

                 c.     Periodic Reports.


                  Consent Decree Violation                          Stipulated Penalty

      Failure to submit a Semi-Annual Report as           $1,000 per day for the first 30 days of
      required by Paragraph 38.                           noncompliance; and $2,500 per day
                                                          thereafter.




                                                  51
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 54 of 112




          45.     Late Payment of Civil Penalty. If HighPoint fails to pay the civil penalty required

   to be paid under Section VI (Civil Penalty) when due, HighPoint shall pay a stipulated penalty of

   $10,000 per day for each day that the payment is late to the United States, and a stipulated

   penalty of $10,000 per day for each day that the payment is late to the State. Late payment of the

   civil penalty shall be made in accordance with Section VI (Civil Penalty). Stipulated penalties

   for late payment of the civil penalty shall be paid in accordance with Paragraphs 46, 47, 48, and

   49 below. All transmittal correspondence shall state that any such payment is for late payment

   of the civil penalty due under this Consent Decree, or for stipulated penalties for late payment, as

   applicable, and shall include the identifying information set forth in Section VI (Civil Penalty).

          46.     Stipulated penalties under this Section shall begin to accrue on the day after

   performance is due or on the day a violation occurs, whichever is applicable, and shall continue

   to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

   penalties shall accrue simultaneously for separate violations of this Consent Decree.

          47.     HighPoint shall pay stipulated penalties to the United States and the State within

   30 Days of a written demand by either the United States or the State, unless HighPoint invokes

   the dispute resolution procedures under Section XI (Dispute Resolution) within the 30-Day

   period. HighPoint shall pay 50% of the total stipulated penalty amount due to the United States

   and 50% to the State. A written demand by the United States or the State for payment of

   stipulated penalties will identify the particular violation(s) to which the stipulated penalty relates,

   the stipulated penalty amount the United States or the State is demanding for each violation (as

   can be best estimated), the calculation method underlying the demand, and the grounds upon

   which the demand is based. Prior to issuing a written demand for stipulated penalties, the United

   States or the State may, in their individual unreviewable discretion, contact HighPoint for




                                                     52
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 55 of 112




   informal discussion of matters that the United States or the State believes may merit stipulated

   penalties. The Plaintiff making a demand for payment of a stipulated penalty shall

   simultaneously send a copy of the demand to the other Plaintiff.

          48.     Stipulated penalties shall continue to accrue as provided in Paragraph 46, during

   any Dispute Resolution, but need not be paid until:

                  a.      If the dispute is resolved by agreement or by a decision of EPA or the

          State that is not appealed to the Court, HighPoint shall pay accrued penalties agreed to or

          determined to be owing, together with interest, to the United States and the State within

          30 Days of the effective date of the agreement or the receipt of EPA’s or the State’s

          decision or order;

                  b.      If the dispute is appealed to the Court and the United States or the State

          prevails in whole or in part, HighPoint shall pay all accrued penalties determined by the

          Court to be owing, together with interest, within 60 Days of receiving the Court’s

          decision or order, except as provided in subparagraph 48(c), below; or

                  c.      If any Party appeals the Court’s decision, HighPoint shall pay all accrued

          penalties determined to be owing, together with interest, within 15 Days of receiving the

          final appellate court decision.

          49.     If HighPoint fails to pay stipulated penalties within 30 Days after receiving the

   United States’ or the State’s written demand as required by Paragraph 47, HighPoint shall pay

   interest on unpaid stipulated penalties, as provided for in 28 U.S.C. § 1961, as follows: (a) if

   HighPoint has timely invoked dispute resolution such that the obligation to pay stipulated

   penalties has been stayed pending the outcome of dispute resolution, interest accrues from the

   date stipulated penalties are due pursuant to Paragraph 46 until the date of payment; and (b) if




                                                    53
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 56 of 112




   HighPoint does not timely invoke dispute resolution, interest accrues from HighPoint’s receipt of

   the written demand pursuant to Paragraph 47 until the date of payment. Nothing in this

   Paragraph limits the United States or the State from seeking any remedy otherwise provided by

   law for HighPoint’s failure to pay any stipulated penalties or interest.

           50.     Either the United States or the State may, in the unreviewable exercise of their

   respective discretion, reduce or waive stipulated penalties otherwise due it under this Consent

   Decree. The determination by one Plaintiff not to seek stipulated penalties, or subsequently to

   waive or reduce the amount it seeks, shall not preclude the other Plaintiff from seeking the full

   amount of the stipulated penalties owing. Stipulated penalties paid to the United States and the

   State collectively shall not exceed the amounts specified in this Consent Decree for the

   violation(s) included in the demand.

           51.     Obligations Prior to the Effective Date. Upon the Effective Date, the stipulated

   penalty provisions of this Consent Decree shall be retroactively enforceable with regard to any

   and all violations of Appendix B, subparagraph 3(c) (Open Loop Vapor Control System

   Engineering Evaluation) or Appendix C, subparagraph 2(c) (Closed Loop Vapor Control System

   Engineering Evaluation) by the deadlines set forth in Paragraph 9 (Deadlines for Requirements

   of Appendix B and Appendix C) that have occurred after the Date of Lodging and prior to the

   Effective Date, provided that stipulated penalties that may have accrued after the Date of

   Lodging and prior to the Effective Date may not be collected until the Effective Date.

           52.     HighPoint shall pay stipulated penalties owing to the United States in the manner

   set forth and with the confirmation notices required by Paragraph 26 (Federal Payment

   Instructions), except that the transmittal letter shall state that the payment is for stipulated

   penalties and shall state for which violation(s) the penalties are being paid. HighPoint shall pay




                                                     54
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 57 of 112




   stipulated penalties owing to the State in the manner set forth and with the confirmation notices

   required by Paragraph 27 (State Payment Instructions) except that the transmittal letter shall state

   the payment is for stipulated penalties and shall state for which violation(s) the penalties are

   being paid.

          53.     HighPoint shall not deduct stipulated penalties paid under this Section in

   calculating its state and federal income tax.

          54.     Subject to the provisions of Section XIII (Effect of Settlement/Reservation of

   Rights), the stipulated penalties provided for in this Consent Decree shall be in addition to any

   other rights, remedies, or sanctions available to the United States or the State for HighPoint’s

   violation of this Decree or applicable law. Where a violation of this Decree is also a violation of

   relevant statutory or regulatory requirements, HighPoint shall be allowed a credit, for any

   stipulated penalties paid, against any statutory penalties imposed for such violation under the

   applicable federal or State requirement.

                                               FORCE MAJEURE

          55.     “Force majeure,” for purposes of this Consent Decree, means any event arising

   from causes beyond the control of HighPoint, of any entity controlled by HighPoint, or of

   HighPoint’s contractors, which delays or prevents the performance of any obligation under this

   Decree despite HighPoint’s best efforts to fulfill the obligation. The requirement that HighPoint

   exercise “best efforts to fulfill the obligation” includes using best efforts to anticipate any

   potential force majeure event and best efforts to address the effects of any potential force

   majeure event (i) as it is occurring and (ii) after it has occurred to minimize any resulting delay

   and any adverse effects of the delay to the greatest extent possible. “Force majeure” does not

   include HighPoint’s financial inability to perform any obligation under this Consent Decree.




                                                     55
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 58 of 112




          56.     If any event occurs or has occurred that may delay the performance of any

   obligation under this Consent Decree, for which HighPoint intends or may intend to assert a

   claim of force majeure, HighPoint shall provide notice orally or by electronic transmission to

   EPA and CDPHE as provided in Section XV (Notices), within 72 hours of when HighPoint first

   knew that the event might cause a delay. Within 10 Days thereafter, HighPoint shall provide in

   writing to EPA and CDPHE (i) an explanation and description of the reasons for the delay; (ii)

   the anticipated duration of the delay; (iii) all actions taken or to be taken to prevent or minimize

   the delay; (iv) a schedule for implementation of any measures to be taken to prevent or mitigate

   the delay or the effect of the delay; and (v) HighPoint’s rationale for attributing such delay to a

   force majeure event. HighPoint shall include with any notice all available documentation

   supporting the claim that the delay was attributable to a force majeure. HighPoint will be

   deemed to know of any circumstance of which HighPoint, any entity controlled by HighPoint, or

   HighPoint’s contractors knew or should have known. Failure to comply with the above

   requirements regarding an event precludes HighPoint from asserting any claim of force majeure

   regarding that event, provided, however, that if EPA, after reasonable opportunity for review and

   comment by CDPHE, despite the late notice, is able to assess to its satisfaction whether the event

   is a force majeure under Paragraph 55 and whether HighPoint has exercised best efforts under

   Paragraph 55, EPA may, in its unreviewable discretion, excuse in writing HighPoint’s failure to

   submit timely notices under this Paragraph.

          57.     If EPA, after a reasonable opportunity for review and comment by CDPHE,

   agrees that the delay or anticipated delay is attributable to a force majeure, the time for

   performance of the obligations under this Consent Decree that are affected by the force majeure

   will be extended by EPA, after a reasonable opportunity for review and comment by the




                                                    56
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 59 of 112




   CDPHE, for such time as is necessary to complete those obligations. An extension of the time

   for performance of the obligations affected by the force majeure does not, of itself, extend the

   time for performance of any other obligation. EPA will notify HighPoint in writing of the length

   of the extension, if any, for performance of the obligations affected by the force majeure.

          58.     If EPA, after a reasonable opportunity for review and comment by CDPHE, does

   not agree that the delay or anticipated delay has been or will be caused by a force majeure, EPA

   will notify HighPoint in writing of its decision.

          59.     If HighPoint elects to invoke the dispute resolution procedures set forth in

   Section XI (Dispute Resolution), it shall do so no later than 30 Days after receipt of EPA’s

   notice. In any such proceeding, HighPoint bears the burden of demonstrating by a

   preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

   force majeure, that the duration of the delay or the extension sought was or will be warranted

   under the circumstances, that best efforts were exercised to avoid and mitigate the effects of the

   delay, and that HighPoint complied with the requirements of Paragraphs 55 and 56. If HighPoint

   carries this burden, the delay at issue will be deemed not to be a violation by HighPoint of the

   affected obligation of this Consent Decree identified to EPA and the Court.

                                           DISPUTE RESOLUTION

          60.     Unless otherwise expressly provided for in this Consent Decree, the dispute

   resolution procedures of this Section are the exclusive mechanism to resolve disputes arising

   under or with respect to this Consent Decree, provided that the Party invoking such procedure

   has first made a good faith attempt to resolve the matter with the other Party.

          61.     The dispute resolution procedure required herein shall be invoked by one Party

   giving a brief written notice to the other Party advising of a dispute pursuant to this Section. The

   notice shall describe the nature of the dispute and shall state the noticing Party’s position with

                                                       57
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 60 of 112




   regard to such dispute. The Party receiving such a notice shall acknowledge receipt of the

   notice, and the Parties in dispute shall expeditiously hold a meeting to discuss the dispute

   informally within 14 Calendar Days if possible, but not later than 21 Calendar Days following

   receipt of such notice.

           62.     Disputes submitted to dispute resolution under this Section shall, in the first

   instance, be the subject of informal negotiations among the disputing Parties. Such period of

   informal negotiations shall not extend beyond 30 Days from the date of the first meeting among

   the Parties’ representatives unless they agree in writing to shorten or extend this period.

           63.     If the Parties are unable to reach agreement during the informal negotiation

   period, the EPA, after consultation with CDPHE, shall provide HighPoint with a written

   summary of its position regarding the dispute. The written position provided by EPA and

   CDPHE shall be considered binding unless, within 45 Days thereafter, HighPoint seeks judicial

   resolution of the dispute by filing a petition with this Court. The United States may respond to

   the petition within 45 Days of filing.

           64.     Where the nature of the dispute is such that a more timely resolution of the issue

   is required, the time periods set forth in this Section may be shortened by agreement of the

   Parties or by motion to the Court pursuant to Paragraph 66.

           65.     This Court shall not draw any inferences nor establish any presumptions adverse

   to either Party as a result of invocation of this Section or the Parties’ inability to reach

   agreement.

           66.     As part of the resolution of any dispute under this Section, in appropriate

   circumstances the Parties may agree, or this Court may order, an extension or modification of the

   schedule for completion of the activities required under this Consent Decree to account for the




                                                     58
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 61 of 112




   delay that occurred as a result of dispute resolution. HighPoint shall be liable for stipulated

   penalties for its failure thereafter to complete the work in accordance with the extended or

   modified schedule, provided that HighPoint shall not be precluded from asserting that a force

   majeure event has caused or may cause delay in complying with the extended or modified

   schedule.

           67.     The Court shall decide all disputes pursuant to applicable principles of law for

   resolving such disputes. In their initial filings with the Court, the Parties shall state their

   respective positions as to the applicable standard of law for resolving the particular dispute.

                            INFORMATION COLLECTION AND RETENTION

           68.     The United States, the State, and their representatives, including attorneys,

   contractors, and consultants, shall have the right of entry into any facility associated with a Tank

   System covered by this Consent Decree, at all reasonable times (subject to any applicable federal

   health and safety laws and regulations), upon presentation of credentials, to conduct the items

   below. None of the items below will include operating or adjusting HighPoint equipment (e.g.,

   opening thief hatches) without reasonable notice to HighPoint and accompaniment by a

   HighPoint employee:

                   a.      Monitor the progress of activities required under this Decree;

                   b.      Verify any data or information submitted to the United States or the State

           in accordance with the terms of this Decree;

                   c.      Obtain samples and, upon request, splits or duplicates of any samples

           taken by HighPoint or its representatives, contractors, or consultants related to activities

           under this Decree;

                   d.      Obtain documentary evidence, including photographs and similar data

           related to activities under this Decree; and

                                                     59
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 62 of 112




                   e.      Assess HighPoint’s compliance with this Decree.

           69.     Upon request, HighPoint shall provide EPA, CDPHE, or their authorized

   representatives, splits or duplicates of any samples taken by HighPoint at a Tank System or other

   associated equipment. Upon request, EPA and CDPHE shall provide HighPoint splits or

   duplicates of any samples taken by EPA, CDPHE, or their authorized representatives. In both

   cases, such request shall be made prior to sampling whenever possible to ensure that adequate

   sample volume is obtained.

           70.     Except as provided in subparagraphs 70(a) and (b), until two years after the

   termination of this Consent Decree, HighPoint shall retain, and shall instruct its contractors and

   agents to preserve, all non-identical copies of all documents, records, or other information

   (including documents, records, or other information in electronic form) (hereinafter referred to as

   “Records”) in its or its contractors’ or agents’ possession or control, or that come into its or its

   contractors’ or agents’ possession or control, and that are material to HighPoint’s performance of

   its obligations under this Decree. This information-retention requirement applies regardless of

   any contrary corporate or institutional policies or procedures. At any time during this

   information-retention period, upon request by the United States or the State, HighPoint shall

   provide copies of any Records required to be maintained under this Paragraph. This retention

   requirement does not apply to voicemail or text messages, so long as those forms of

   communication are not used for substantive discussions concerning compliance with the Decree.

   Nor does this retention requirement apply to HighPoint’s outside counsel or consultants retained

   specifically for the purposes of potential litigation.

                   a.      HighPoint shall retain the data recorded by any pressure monitors required

           pursuant to Paragraph 15 and Appendix C, subparagraph 3(d) for two years from the date




                                                     60
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 63 of 112




         of recording, except that HighPoint shall keep any such data until two years after

         termination of this Consent Decree if HighPoint was required to keep the data pursuant to

         subparagraph 15(g).

                b.      HighPoint shall retain any video records of IR Camera Inspections

         verifying that corrective action was successful pursuant to subparagraphs 11(c)(4),

         12(b)(4), and 12(c)(3) for 18 months from the date of recording.

         71.    Privileged and Business Confidential Documents. In response to a request for

   Records:

                a.      HighPoint may assert that all or part of a Record is privileged or protected

         under federal law. If HighPoint asserts such a privilege, it shall provide the following:

         (1) the title of the Record; (2) the date of the Record; (3) the name and title of each author

         of the Record; (4) the name and title of each addressee and recipient; (5) a general

         description of the contents of the Record that does not reveal any privileged or protected

         information; and (6) the privilege or protection asserted by HighPoint. If a claim of

         privilege or protection applies only to a portion of a Record, the Record shall be provided

         to the United States in redacted form to mask the privileged or protected portion only.

         HighPoint shall retain all Records that it claims to be privileged or protected until the

         United States has had a reasonable opportunity to dispute the privilege or protection

         claim and any such dispute has been resolved in HighPoint’s favor.

                b.      HighPoint may also assert business confidentiality claims covering part or

         all of the Records required to be provided under this Section to the extent permitted by

         and in accordance with 40 C.F.R. § 2.203(b) and Section 24-72-204, C.R.S. Records

         determined to be confidential by EPA or CDPHE will be afforded the protection




                                                  61
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 64 of 112




          specified in 40 C.F.R. Part 2, Subpart B and Section 24-72-204, C.R.S. If no claim of

          confidentiality accompanies Records when they are submitted to EPA and CDPHE, or if

          EPA or CDPHE has notified HighPoint that the Records are not confidential and

          followed any procedures under the standards of 40 C.F.R. Part 2, Subpart B or Section

          24-72-204, C.R.S., the public may be given access to such Records without further notice

          to HighPoint.

                  c.      HighPoint may make no claim of privilege or protection (other than claims

          of confidential business information) regarding any Records that HighPoint is required to

          create or generate pursuant to this Consent Decree.

          72.     This Consent Decree in no way limits or affects any right of entry and inspection,

   or any right to obtain information, held by the United States or the State pursuant to applicable

   federal or state laws, regulations, or permits, nor does it limit or affect any duty or obligation of

   HighPoint to maintain documents, records, or other information imposed by applicable federal or

   state laws, regulations, or permits.

                        EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

          73.     Except as provided in Section XXI (Public Participation) of this Decree, the

   Parties consent to the entry of this Decree without further notice.

          74.     This Consent Decree resolves the civil and administrative claims that the United

   States and/or the State may have against HighPoint for the following violations at the Tank

   Systems listed in Appendices A.1 and A.2 to this Consent Decree and Appendices A.1 and A.2

   to the Complaint, including associated Vapor Control Systems, through the Date of Lodging:

                  a.      Failure to achieve the system-wide emissions reductions required by Reg.

          7, Sec. XII.D and XII.D.2, excluding Reg. 7, Sec. XII.D.1;

                  b.      Failure to comply with the requirement of Reg. 7, Sec. XII.C.1.a that:

                                                     62
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 65 of 112




                        (1)     “All air pollution control equipment used to demonstrate

                compliance with this Section XII shall be operated and maintained consistent with

                manufacturer specifications and good engineering and maintenance practices.

                The owner or operator shall keep manufacturer specifications on file”; and

                        (2)     “[A]ll such air pollution control equipment shall be adequately

                designed and sized to achieve the control efficiency rates required by this Section

                XII and to handle reasonably foreseeable fluctuations in emissions of volatile

                organic compounds. Fluctuations in emissions that occur when the separator

                dumps into the tank are reasonably foreseeable”;

                c.      Failure to comply with the requirement of Reg. 7, Sec. XII.C.1.b, that all

         “condensate collection, storage, processing and handling operations, regardless of size,

         shall be designed, operated and maintained so as to minimize leakage of volatile organic

         compounds to the atmosphere to the maximum extent practicable”;

                d.      Failure to achieve a control efficiency of 95% from any vapor recovery

         unit or combustion device, or properly install, operate and maintain air pollution control

         equipment as required by Reg. 7, Sec. XII.C.1.c;

                e.      Failure to comply with any of the recordkeeping and reporting

         requirements under Reg. 7, Sec. XII.F, including, but not limited to, violations related to

         unreported air pollution control equipment downtime;

                f.      Failure to comply with Reg. 7, Sec. XII.C.1.d to have no visible emissions

         from a flare or other combustion device and have such devices designed so that an

         observer can determine whether it is properly operating;




                                                  63
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 66 of 112




                  g.     Failure to comply with any of the monitoring requirements under Reg. 7,

          Sec. XII.E; and

                  h.     Failure to properly report any information to the United States or the State

          with respect to any of the violations resolved in this Section XIII (Effect of

          Settlement/Reservation of Rights) of the Consent Decree.

          75.     This Consent Decree further resolves the civil and administrative claims that the

   State may have against HighPoint relating to the following issues at the Tank Systems listed in

   Appendices A.1 and A.2 to this Consent Decree and Appendices A.1 and A.2 to the Complaint,

   including associated Vapor Control Systems, through the Date of Lodging:

                  a.     Failure to collect and control emissions in accordance with Reg. 7, Sec.

          XII.D.1.

                  b.     All observations related to emissions from Tank Systems observed by

          AVO inspection methods;

                  c.     All observations related to emissions from Tank Systems observed by an

          optical gas imaging infrared camera;

                  d.     Any failure to properly design, operate, or maintain a Tank System,

          including associated Vapor Control Systems, or achieve emission reductions from such

          Tank System as required by Reg. 7;

                  e.     Failure to comply with Reg. 7, Sec. XVII.B.1.a that all “intermediate

          hydrocarbon liquids collection, storage, processing, and handling operations, regardless

          of size, shall be designed, operated, and maintained so as to minimize leakage of VOCs

          and other hydrocarbons to the atmosphere to the extent reasonably practicable”;




                                                   64
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 67 of 112




                f.      Failure to comply with Reg. 7, Sec. XVII.B.1.b that “[a]t all times,

         including periods of start-up and shutdown, the facility and air pollution control

         equipment must be maintained and operated in a manner consistent with good air

         pollution control practices for minimizing emissions”;

                g.      Failure to comply with Reg. 7, Sec. XVII.B.2.a that

                        (1)     “All air pollution control equipment shall be operated and

                maintained pursuant to the manufacturing specifications or equivalent to the

                extent practicable, and consistent with technological limitations and good

                engineering and maintenance practices. The owner or operator shall keep

                manufacturer specifications or equivalent on file”;

                        (2)     “[A]ll such air pollution control equipment shall be adequately

                designed and sized to achieve the control efficiency rates and to handle

                reasonably foreseeable fluctuations in emissions of VOCs and other hydrocarbons

                during normal operations. Fluctuations in emissions that occur when the

                separator dumps into the tank are reasonably foreseeable”;

                h.      Failure to comply with Reg. 7, Sec. XVII.B.2.b to have no visible

         emissions from a flare or other combustion device and have such devices designed so that

         an observer can determine whether it is properly operating;

                i.      Failure to comply with monitoring requirements for storage tanks under

         Reg. 7, Sec. XVII.C.1.d;

                j.      Failure to comply with Reg. 7, Sec. XVII.C.2.a that “[o]wners or operators

         of storage tanks must route all hydrocarbon emissions to air pollution control equipment,

         and must operate without venting hydrocarbon emissions from the thief hatch (or other




                                                  65
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 68 of 112




           access point to the tank) or pressure relief device during normal operation, unless venting

           is reasonably required for maintenance, gauging, or safety of personnel and equipment”;

                   k.      Failure to comply with the STEM plan requirements in Reg. 7, Sec.

           XVII.C.2.b; and

                   l.      Failure to comply with the recordkeeping requirements of Reg. 7, Sec.

           XVII.C.3.

           76.     Notwithstanding the terms in Paragraphs 74 and 75, the State reserves all rights to

   obtain penalties or injunctive relief related to visible emissions observed by a CDPHE inspector,

   or duly designated representative, from combustion devices, in violation of Reg. 7, Secs.

   XVII.B.2.b and XII.C.1.d, and thief hatches left open by HighPoint, the Defendant’s personnel,

   contractors, or third-party haulers in violation of Reg. 7, Sec. XII.C.1.b.

           77.     The United States and the State reserve all legal and equitable remedies available

   to enforce the provisions of this Consent Decree, except as expressly stated in Paragraphs 74 and

   75. This Consent Decree does not limit the rights of the United States or the State to obtain

   penalties or injunctive relief under the Act or implementing regulations, or under other federal or

   state laws, regulations, or permit conditions, except as expressly specified in Paragraphs 74 and

   75. The United States and the State further reserve all legal and equitable remedies to address

   any imminent and substantial endangerment to the public health or welfare or the environment

   arising at, or posed by, the Tank Systems and associated Vapor Control Systems, whether related

   to the violations addressed in this Decree or otherwise.

           78.     In any subsequent administrative or judicial proceeding initiated by the United

   States or the State for injunctive relief, civil penalties, or other appropriate relief relating to the

   Tank Systems and associated Vapor Control Systems or HighPoint’s violations, HighPoint shall




                                                      66
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 69 of 112




   not assert, and may not maintain, any defense or claim based upon the principles of waiver, res

   judicata, collateral estoppel, issue preclusion, claim preclusion, claim-splitting, or other defenses

   based upon any contention that the claims raised by the United States or the State in the

   subsequent proceeding were or should have been brought in the instant case, except with respect

   to claims that have been specifically resolved pursuant to Paragraphs 74 and 75.

             79.   This Consent Decree is not a permit, or a modification of any permit, under any

   federal, State, or local laws or regulations. HighPoint is responsible for achieving and

   maintaining complete compliance with all applicable federal, State, and local laws, regulations,

   and permits; and HighPoint’s compliance with this Decree shall be no defense to any action

   commenced pursuant to any such laws, regulations, or permits, except as set forth herein. The

   United States and the State do not, by their consent to the entry of this Decree, warrant or aver in

   any manner that HighPoint’s compliance with any aspect of this Decree will result in compliance

   with provisions of the Act, the Colorado Act, the Colorado SIP, Reg. 7, or with any other

   provisions of federal, State, or local laws, regulations, or permits.

             80.   This Consent Decree does not limit or affect the rights of HighPoint or of the

   United States or the State against any third parties, not party to this Decree, nor does it limit the

   rights of third parties, not party to this Decree, against HighPoint, except as otherwise provided

   by law.

             81.   This Consent Decree does not create rights in, or grant any cause of action to, any

   third party not party to this Decree.

                                                      COSTS

             82.   The Parties shall bear their own costs of this action, including attorneys’ fees,

   except that the United States and the State shall be entitled to collect the costs (including




                                                     67
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 70 of 112




   attorneys’ fees) incurred in any action necessary to collect any portion of the civil penalty or any

   stipulated penalties due but not paid by HighPoint.

                                                   NOTICES

          83.     Unless otherwise specified in this Consent Decree, whenever notifications,

   submissions, or communications are required by this Decree, they shall be made electronically,

   unless otherwise requested, and addressed as follows:

          As to the United States by email:      eescdcopy.enrd@usdoj.gov
                                                 Re: DJ # 90-5-2-1-11484

          As to the United States by mail:       EES Case Management Unit
                                                 Environment and Natural Resources Division
                                                 U.S. Department of Justice
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044-7611
                                                 Re: DJ # 90-5-2-1-11484

          As to EPA:                             Director, Air Enforcement Division
                                                 Office of Civil Enforcement
                                                 USEPA Headquarters, MC 2242A
                                                 1200 Pennsylvania Ave., NW
                                                 Washington, D.C. 20460

                                                 Director, Air & Toxics Technical Enforcement
                                                 Office of Enforcement, Compliance &
                                                 Environmental Justice
                                                 Environmental Protection Agency, Region 8
                                                 1595 Wynkoop Street
                                                 Denver, CO 80202

          As to the State of Colorado:           First Assistant Attorney General
                                                 Air Quality Unit
                                                 Natural Resources Section
                                                 Colorado Attorney General’s Office
                                                 1300 Broadway, 7th Floor
                                                 Denver, CO 80203




                                                    68
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 71 of 112




          As to CDPHE:                           Compliance & Enforcement Program Manager
                                                 Colorado Department of Public Health and
                                                 Environment
                                                 Air Pollution Control Division
                                                 APCD – SSP – B1
                                                 4300 Cherry Creek Drive South
                                                 Denver, CO 80246-1530

          As to HighPoint:                       HighPoint Operating Corporation
                                                 Director of Environmental, Health and Safety
                                                 1099 18th Street, Suite 2300
                                                 Denver, CO 80202

          84.     Any Party may, by written notice to the other Parties, change its designated notice

   recipient or notice address provided above.

          85.     Notices submitted pursuant to this Section shall be deemed submitted upon

   electronic transmission or mailing, unless otherwise provided in this Consent Decree or by

   mutual agreement of the Parties in writing. Notices to or communications mailed to HighPoint

   shall be deemed to be received on the earlier of: (i) actual receipt by HighPoint, or (ii) receipt of

   an electronic version sent to the addresses set forth in this Paragraph. An email is presumed to

   have been received on the day it is sent. With the exception of notices sent pursuant to Section X

   (Force Majeure), if the date for submission of a report, study, notification, or other

   communication falls on a Saturday, Sunday or federal holiday, the report, study, notification, or

   other communication will be deemed timely if it is submitted the next Business Day.

            SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS

          86.     This Consent Decree does not condition the sale or transfer of HighPoint’s

   ownership of a working interest in any well(s) associated with a Tank System, provided that

   HighPoint both (a) remains the operator of the well and associated Tank System and (b) retains

   the minimum working interest (if any) necessary to remain the operator of the well and

   associated Tank System. If HighPoint proposes to transfer operation of any well associated with



                                                    69
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 72 of 112




   a Tank System to a third party unaffiliated with HighPoint, HighPoint shall, at least 30 Days

   prior to the sale or transfer, (i) notify the United States and the State of the proposed sale or

   transfer and of the specific Consent Decree provisions that HighPoint proposes the transferee

   assume; (ii) certify that the transferee is contractually bound to assume the obligations and

   liabilities of the Consent Decree; and (iii) submit a certified statement from the transferee

   describing how the transferee has both the financial and technical ability to assume the

   obligations and liabilities of the Consent Decree.

          87.     The transfer of the operation of any well associated with a Tank System shall not

   relieve HighPoint of any obligations under this Consent Decree until the Court has approved a

   modification pursuant to Section XIX (Modification) of this Consent Decree. The modification

   shall make the third party a party to this Consent Decree and shall establish, as between

   HighPoint and the third party, their respective responsibilities for compliance with the

   requirements of this Consent Decree that may be applicable to the transferred or purchased Tank

   Systems and associated well production assets.

          88.     No earlier than 30 Days after giving notice of a proposed sale or transfer pursuant

   to Paragraph 86, HighPoint may file a motion with the Court to modify this Consent Decree in

   accordance with Section XIX (Modification) to make the terms and conditions of this Consent

   Decree specifically relating to the well(s) and associated Tank System(s) sold or transferred

   applicable to the transferee. HighPoint shall be released from the specific obligations and

   liabilities of this Consent Decree relating to the well(s) and associated Tank System(s) sold or

   transferred unless the United States or the State of Colorado opposes the motion and the Court

   finds that the transferee does not have the financial or technical ability to assume the obligations

   and liabilities under this Consent Decree.




                                                     70
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 73 of 112




          89.     This Consent Decree shall not be construed to impede the transfer of the operation

   of any well associated with a Tank System to a third party unaffiliated with HighPoint so long as

   the requirements of this Consent Decree are met. This Consent Decree shall not be construed to

   prohibit a contractual allocation—as between HighPoint and a third party—of the burdens of

   compliance with this Consent Decree.

          90.     The modification executed pursuant to Paragraph 87 may relieve HighPoint of its

   liability under this Consent Decree and make the third party liable for all HighPoint’s

   responsibilities that attach to the purchased or transferred Tank Systems and associated well

   production assets. Alternatively, the modification may allocate some or all of HighPoint’s

   responsibilities under this Decree for the purchased or transferred Tank Systems and associated

   well production assets between HighPoint and the third-party purchaser or transferee.

   Notwithstanding the foregoing, HighPoint may not assign, and may not be released from, any

   obligation under this Consent Decree that is not specific to the purchased or transferred Tank

   Systems and associated well production assets, including the obligations set forth in Sections VI

   (Civil Penalty) and VII (State-Only Supplemental Environmental Project). HighPoint and the

   third-party purchaser or transferee may propose, and the United States and State may agree (such

   agreement not to be unreasonably delayed or withheld), to make clear that the scope of liability

   of the purchaser or transferee of any Tank Systems and associated well production assets does

   not include liability for any obligations of this Consent Decree that are not specific to the

   transferred or purchased Tank Systems and associated well production assets, to the extent that

   such obligations may be adequately separated in an enforceable manner.

          91.     Effect of Plug and Abandonment. The permanent plug and abandonment of a

   well shall be deemed to satisfy all requirements of this Consent Decree applicable to the well and




                                                    71
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 74 of 112




   associated equipment (as long as the associated equipment is no longer servicing wells that have

   not been plugged and abandoned) after HighPoint has completed the following: (i) HighPoint’s

   submission of the COGCC’s Form 6 subsequently reporting abandonment and (ii) HighPoint’s

   notice of cancellation of an Emissions Permit/APEN Cancellation Request to CDPHE. Once

   HighPoint has satisfied the requirements of this Paragraph 91(i), (ii) and (iii), Normal Operations

   from that well shall not be permissible unless as required to prepare the well for plug and

   abandonment. HighPoint shall maintain copies of all documentation required by this Paragraph

   for inspection and review by EPA and CDPHE. In each Semi-Annual Report, HighPoint shall

   update the appropriate Appendix A to reflect any wells and associated Tank Systems that have

   been permanently plugged and abandoned. Nothing herein shall preclude HighPoint from

   reusing any equipment from a plugged and abandoned well.

                                             EFFECTIVE DATE

          92.     The Effective Date of this Consent Decree is the date upon which the approval of

   the Decree is recorded on the Court’s docket; provided, however, that HighPoint hereby agrees

   that it shall be bound to perform duties specifically scheduled to occur under this Consent Decree

   prior to the Effective Date. In the event the United States withdraws or withholds consent to this

   Decree before entry, or the Court rejects the Decree, then the preceding requirement to perform

   duties scheduled to occur before the Effective Date terminates.

                                     RETENTION OF JURISDICTION

          93.     The Court retains jurisdiction over this case until termination of this Consent

   Decree pursuant to Section XX (Termination) for the purpose of resolving disputes arising under

   this Decree or entering or approving orders modifying this Decree, pursuant to Sections XI

   (Dispute Resolution) and XIX (Modification), or effectuating or enforcing compliance with the

   terms of this Decree.


                                                   72
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 75 of 112




                                               MODIFICATION

            94.    The terms of this Consent Decree, including any attached appendices, may be

   modified only by a subsequent written agreement signed by all the Parties. Where the

   modification constitutes a material change to this Decree, it is effective only upon filing with the

   Court.

            95.    Any disputes concerning modification of this Consent Decree shall be resolved

   pursuant to Section XI (Dispute Resolution). The Party seeking the modification bears the

   burden of demonstrating that it is entitled to the requested modification in accordance with

   Federal Rule of Civil Procedure 60(b).

                                                TERMINATION

            96.    Termination as to Specific Tank System(s). HighPoint may seek consent to

   terminate the requirements of this Consent Decree with respect to Tank System(s) on Appendix

   A.1 or A.2 which are to be transferred entirely from HighPoint’s operational control and with

   respect to Tank System(s) added to Appendix A.3 pursuant to Paragraph 16 (and associated

   wells and well production assets that are not also associated with a Tank System that will remain

   subject to the requirements of this Consent Decree) that have completed all requirements of

   Appendix B, Paragraph 3 (including evaluation of PRVs and thief hatches, Open Loop

   Engineering Evaluation, and any necessary modifications) or all applicable requirements of

   Appendix C, Paragraph 2 (including evaluation of PRVs and thief hatches, Closed Loop

   Engineering Evaluation, and any necessary modifications).

                   a.      Such requests for termination shall be provided to the United States and

            the State, in writing, and contain the following information:

                           (1)    The date a Certification of Completion Report was submitted for

                   the Tank System(s); or if such report has not been submitted, HighPoint shall


                                                    73
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 76 of 112




                submit a Certification of Completion Report for the Tank System(s) in accordance

                with the requirements in Appendix B, subparagraph 4(b) (Open Loop Vapor

                Control System Certification of Completion Report) or Appendix C, subparagraph

                3(c) (Closed Loop Vapor Control System Certification of Completion Report);

                and

                       (2)     Whether any Tank System is satisfying the requirements of

                Paragraph 15 (Tank Pressure Monitoring) and if so HighPoint shall select another

                Tank System at which HighPoint will satisfy the requirements of Paragraph 15.

                HighPoint will generate and maintain records for the alternative Tank System it

                selected from Appendix A.1 or A.3 that will: (a) identify that Tank System and

                (b) explain the basis for the selection of that Tank System considering the criteria

                set forth in subparagraphs 15(b)(1) to (b)(3).

                b.     Until such time as the United States and the State consent to HighPoint’s

         request for termination, HighPoint’s obligations under this Consent Decree shall remain

         in effect as to such Tank System(s). The United States and the State may request

         additional information as to such Tank System(s) to verify that HighPoint has

         substantially complied with other requirements of this Consent Decree as to such Tank

         System(s) up to that time. Such consent shall not be unreasonably withheld.

                c.     Under no circumstances may HighPoint seek termination pursuant to this

         Paragraph involving more than five Tank Systems identified on Appendices A.1 and A.2

         as of the Date of Lodging. HighPoint may not seek termination pursuant to this Paragraph

         96 of more than five Tank Systems added to Appendix A.3.




                                                 74
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 77 of 112




          97.    After HighPoint has satisfied the following requirements of this Paragraph 97,

   HighPoint may send to the United States and the State a Request for Termination of this Consent

   Decree, which shall be certified in accordance with Paragraph 41, stating that HighPoint has

   satisfied those requirements, together with all necessary supporting documentation:

                 a.      Completed the applicable requirements of Appendix B, or Appendix C;

                 b.      Completed Section V (Environmental Mitigation Project) and Section VII

          (State-Only Supplemental Environmental Project);

                 c.      Substantially complied with Appendix B, Paragraph 5 (Open Loop Vapor

          Control System Post-Certification of Completion Modifications); Paragraphs 10

          (Directed Inspection and Preventative Maintenance Program); 11 (Periodic Inspections

          and Monitoring), 12 (Reliable Information, Investigation, and Corrective Action); 14

          (Compliance with Reg. 7, Sec. XVII.C.2.b); and 15 (Tank Pressure Monitoring) for at

          least two years after completion of the Open Loop Vapor Control System Verification of

          Design Analysisin accordance with Appendix B, Paragraph 6 or the Closed Loop Vapor

          Control System Verification of Engineering Evaluation in accordance with Appendix C,

          subparagraphs 3(a)−(c). This subparagraph shall not apply to Tank Systems subject to

          this Consent Decree for which all wells associated with the Tank System are permanently

          plugged and abandoned in accordance with Paragraph 91 at the time of the Request for

          Termination of this Consent Decree; and

                 d.      Has paid the civil penalty and any accrued stipulated penalties not waived

          or reduced by the United States or the State pursuant to Paragraph 50.

          98.    Following receipt by the United States and the State of HighPoint’s Request for

   Termination of this Consent Decree or request to terminate as to a specific Tank System, the




                                                  75
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 78 of 112




   Parties shall confer informally concerning the request and any disagreement that the Parties may

   have as to whether HighPoint has satisfactorily complied with the requirements for termination,

   including documentation of compliance with and completion of each requirement. If the United

   States, after consultation with the State, agrees that the Decree or Tank System may be

   terminated, the Parties shall submit to the Court a joint stipulation terminating the Decree or

   Tank System pursuant to Paragraph 96 or 97.

          99.       If the United States, after consultation with the State, does not agree that the

   Consent Decree or Tank System may be terminated pursuant to Paragraph 96 or 97, HighPoint

   may invoke Dispute Resolution under Section XI (Dispute Resolution). However, HighPoint

   shall not seek Dispute Resolution of any dispute regarding termination until 60 Days after

   service of its request to terminate.

                                           PUBLIC PARTICIPATION

          100.      This Consent Decree will be lodged with the Court for a period of not less than 30

   Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States

   reserves the right to withdraw or withhold its consent if the comments regarding the Decree

   disclose facts or considerations indicating that the Decree is inappropriate, improper, or

   inadequate. HighPoint consents to entry of this Decree without further notice and agrees not to

   withdraw from or oppose entry of this Decree by the Court or to challenge any provision of the

   Decree, unless the United States has notified HighPoint in writing that it no longer supports entry

   of the Decree.

                                            SIGNATORIES/SERVICE

          101.      Each undersigned representative of HighPoint, the State of Colorado, and the

   Assistant Attorney General for the Environment and Natural Resources Division of the

   Department of Justice certifies that he or she is fully authorized to enter into the terms and


                                                      76
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 79 of 112




   conditions of this Consent Decree and to execute and legally bind the Party he or she represents

   to this document.

          102.    This Consent Decree may be signed in counterparts, and its validity may not be

   challenged on that basis.

          103.    HighPoint shall identify, on the attached signature page, the name, address, and

   telephone number of an agent who is authorized to accept service of process by mail on its behalf

   with respect to all matters arising under or relating to this Consent Decree. HighPoint agrees to

   accept service in that manner and to waive the formal service requirements set forth in Rule 4 of

   the Federal Rules of Civil Procedure and any applicable Local Rules of this Court, including, but

   not limited to, service of a summons. HighPoint need not file an answer to the Complaint in this

   action unless or until the Court expressly rejects this Decree.

                                        INTEGRATION/HEADINGS

          104.    This Consent Decree and its Appendices constitute the final, complete, and

   exclusive agreement and understanding among the Parties with respect to the settlement

   embodied in the Decree. The Parties acknowledge that there are no representations, agreements,

   or understandings relating to the settlement other than those expressly contained in this Decree.

          105.    Headings to the Sections and subsections of this Consent Decree are provided for

   convenience and do not affect the meaning or interpretation of the provisions of this Consent

   Decree.

                          26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION

          106.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

   Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),

   Paragraph 5; Section IV (Injunctive Relief), Paragraphs 8−16, including all requirements set

   forth in Appendices B and C; Section V (Environmental Mitigation Projects), Paragraphs 17−22


                                                    77
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 80 of 112




   & 24, and Appendix D; Section VIII (Periodic Reporting), Paragraphs 38 (except with respect to

   the SSEP(s)), 39, and 41; and Section XII (Information Collection and Retention), Paragraphs

   68−70, is restitution or required to come into compliance with law.

                                             FINAL JUDGMENT

          107.    Upon recognition of this Consent Decree by the Court, this Consent Decree

   constitutes a final judgment of the Court as to the United States, the State, and HighPoint.

                                                APPENDICES

          108.    The following Appendices are attached to and part of this Consent Decree:

          “Appendix A.1” is the List of AIRS Tanks/Tank Systems associated with a Vapor

                  Control System planned for an Open Loop Vapor Control System Engineering

                  Evaluation.

          “Appendix A.2” is the List of the AIRS Tanks/Tank Systems associated with a Vapor

                  Control System planned for a Closed Loop Vapor Control System Engineering

                  Evaluation.

          “Appendix A.3” is the List of AIRS New Tanks System(s).

          “Appendix B” includes requirements for the Open Loop Modeling Guideline,

                  Engineering Design Standards, Field Survey, Engineering Evaluation and

                  Modification, Initial Verification, and Post-Certification of Completion

                  Modifications.

          “Appendix C” includes requirements for the Closed Loop Design Guideline, Field

                  Survey, Engineering Evaluation, and Initial Verification.

          “Appendix D” includes requirements for the Environmental Mitigation Projects.




                                                   78
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 81 of 112




   Dated and entered this   day of __________, 2019



                                      __________________________________
                                      UNITED STATES DISTRICT JUDGE




                                               79
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 82 of 112




      THE UNDERSIGNED PARTY enters into this Consent Decree in this action captioned United
      States and the State of Colorado v. HighPoint Operating Corporation.

                                       FOR THE UNITED STATES OF AMERICA:



        ~~ l~ I I
      Date                                        BOSSERT CLARK
                                         sist~ t Attorney General
                                       .nvironment and Natural Resources Division
                                       U.S. Department of Justice



               ~~l
        to
                                       Senior Counsal
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Division
                                       U.S. Department of Justice
                                       Denver, CO 80202




                                                80
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 83 of 112
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 84 of 112
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 85 of 112
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 86 of 112




                                      APPENDIX A.1

    List of AIRS Tanks/Tank Systems Associated with a Vapor Control System Planned for an
                   Open Loop Vapor Control System Engineering Evaluation



       CD ID                                                      Condensate Tanks
                                 Facility Name
         #                                                         AIRS Point ID

        9B63               DUTCH LAKE 17-25H                        123-9B63-002
        9B05              GREASEWOOD 11-21H                         123-9B05-001
        9B31               DUTCH LAKE 12-14H                        123-9B31-002
        9AC4              ANSCHUTZ 5-61-33-57                       123-9AC4-004
        9A14                ESTERLING 44-33H                        123-9A14-004
        9C0D               DUTCH LAKE 8-10H                         123-9C0D-003
        9BCE          ANSCHUTZ WINDMILL 10-34H                      123-9BCE-003
        9C0B               GREASEWOOD 4-08H                         123-9C0B-005
         5999          70 RANCH LAURA (Sec 03)                       123-5999-001
         6000              ROTHE 24-31 (23-31)                       123-6000-001
        9C0C             ROSENBERG 6-61-30 NE                       123-9C0C-003
         9385         ANSCHUTZ WINDMILL 4-22H                        123-9385-009
         7008                    ROTHE 1                             123-7008-001
        9CDC            ANSCHUTZ STATE 4-62-2                       123-9CDC-006
        9B5D              GREASEWOOD 10-20H                         123-9B5D-002
        9CF9       ANSCHUTZ STATE 5-61-19_20 SWSW                   123-9CF9-004
        9AE0              70 RANCH 5-63-22-58H                      123-9AE0-001
         9382    ANSCHUTZ WINDMILL 5-23H/13-23H/ASBS                 123-9382-011
        9AD5              70 RANCH 5-63-27 PAD                      123-9AD5-001
        9C0E            PAPPENHEIM 6-62-23 PAD                      123-9C0E-002
        9CFC               FIDUCIAL 6-62-34_35                      123-9CFC-004
        9BAC            PAPPENHEIM 6-62-27 PAD                      123-9BAC-008
        9AD7                 70 RANCH 4-63-3                        123-9AD7-002
        9C76        ANSCHUTZ STATE 5-62-25-0108XBH                  123-9C76-006
        9C0F                 HAWKINS 5-61-21                        123-9C0F-005
        9DF8       ANSCHUTZ STATE 5-62-26_25 SWNW                   123-9DF8-003
        9DBA             FIDUCIAL 6-62-34 SWSW                      123-9DBA-003
         9E22      ANSCHUTZ STATE 5-62-35_36 NWNW                    123-9E22-005
        9DBF       ANSCHUTZ EQUUS FARMS 4-62-16 NE                  123-9DBF-002
         9700              ROTHE 43-30 (44-30)                       123-9700-002
         5205                 NHF LAURA 1                            123-5205-001
        9E4C           WILL 6-62-15_22 NENW PAD                     123-9E4C-005



                                            A-1
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 87 of 112




                                      APPENDIX A.2

    List of AIRS Tanks/Tank Systems Associated with a Vapor Control System Planned for a
                  Closed Loop Vapor Control System Engineering Evaluation



                                                                 Condensate Tanks
        CD ID #                   Facility Name
                                                                  AIRS Point ID
         9C29         ANSCHUTZ STATE 5-62-35-6457BH                123-9C29-007
         9C28         ANSCHUTZ STATE 5-62-36-6457CH                123-9C28-003
         9DBB        ANSCHUTZ EQUUS FARMS 4-62-15 NE               123-9DBB-004
         9C2A               DUTCH LAKE 3-3H                        123-9C2A-003
          5997               SIEBRING 5-63-32                       123-5997-004
         9A27              DUTCH LAKE 16-24H                       123-9A27-003
         9CDB         ANSCHUTZ EQUUS FARMS 4-62-9N                 123-9CDB-007
         9C82                 HELTON 5-63-27                       123-9C82-007
         9DEB               RUH 6-62-11 NENW                       123-9DEB-001
                                                                 123-9E19-007/123-
          9E19        ANSCHUTZ STATE 5-62-22_23 SWSW
                                                                      9E19-015
          6015                CVR 5-63-32 PAD                       123-6015-001
         9D9D        ANSCHUTZ EQUUS FARMS 4-62-15 NW               123-9D9D-004
         9C98              70 RANCH 4-63-3 PAD 2                   123-9C98-003
         9BEA               GREASEWOOD 8-18H                       123-9BEA-006
          5998           70 RANCH LAURA (Sec 20)                    123-5998-001
         9BCD               EAST PLATTE 1-01H                      123-9BCD-004
         9DCF               CB RUDD 6-61-18_19                     123-9DCF-004
         9D9A             Coffelt 5-61-35_36 NWNW                  123-9D9A-006




                                            A-2
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 88 of 112




                                  APPENDIX A.3

                          List of AIRS New Tanks System(s)



                                                             Condensate Tanks
         CD ID #               Facility Name
                                                              AIRS Point ID




                                        A-3
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 89 of 112




                                             APPENDIX B

     Requirements for Open Loop Modeling Guideline, Engineering Design Standards, Field
        Survey, Engineering Evaluation and Modification, Initial Verification, and Post-
                          Certification of Completion Modifications

          1.      Development of an Open Loop Modeling Guideline. HighPoint shall develop a

   written modeling guideline (“Open Loop Modeling Guideline”). The purpose of the Open Loop

   Modeling Guideline is to determine Potential Peak Instantaneous Vapor Flow Rate for purposes

   of designing and adequately sizing Vapor Control Systems and to provide procedures for

   achieving this objective.

                  a.      The Open Loop Modeling Guideline shall address the following, where

          relevant:

                          (1)    Vapor sources (e.g., atmospheric storage tanks and transfer and

                  loading systems) tied or to be tied into the Vapor Control System;

                          (2)    The maximum operating pressure and minimum operating

                  temperature from the last stage of separation prior to the Tank System;

                          (3)    Vapor pressure of the final weathered product transported from the

                  Condensate tank(s);

                          (4)    Estimation of highest potential flow rate of flash gas to the Vapor

                  Control System utilizing: pressurized or atmospheric liquid sampling (e.g., API

                  gravity); lab analyses, including flash gas to oil ratio; process simulation;

                  correlations; or any combination thereof;

                          (5)    The maximum design flow rate across the Separator liquid dump

                  valve (reflective of valve size and most open trim unless changes to the trim

                  cannot be made);



                                                   B-1
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 90 of 112




                           (6)    Simultaneous dump events to the same Tank System (unless all

                 potential simultaneous dump events have been precluded through installation of

                 timers, automation, or other measures);

                           (7)    The calculation methods or simulation tools for processing the data

                 inputs;

                           (8)    The accuracy of the input data and results (e.g., uncertainty of

                 empirical correlations, representativeness of samples, process conditions); and

                           (9)    Any other inputs needed to estimate the Potential Peak

                 Instantaneous Vapor Flow Rate (e.g., process heating, blanket gas, purge gas if

                 applicable).

                 b.        On February 25, 2018, Bill Barrett submitted the Open Loop Modeling

          Guideline to EPA and CDPHE for their review and comment, which was completed on

          April 27, 2018. HighPoint may periodically update the Open Loop Modeling Guideline

          as appropriate. Should the Open Loop Modeling Guideline be updated, the use of the

          version current at the time of the Open Loop Engineering Evaluation is acceptable.

          Updates to the Open Loop Modeling Guideline do not in and of themselves require

          HighPoint to redo Open Loop Engineering Evaluations.

          2.     Open Loop Engineering Design Standards. HighPoint shall develop Engineering

   Design Standards to assess whether Vapor Control Systems are adequately sized and properly

   functioning. The Engineering Design Standards may reside with the Open Loop Modeling

   Guideline in the same document (i.e., “Oil Production Facility Storage Tank Vapor Control

   System Design, Guide to”) or the results of the Open Loop Engineering Evaluation (e.g., design




                                                   B-2
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 91 of 112




   assessment or report). HighPoint will apply Engineering Design Standards to Vapor Control

   Systems at individual Tank Systems.

                 a.     These standards shall include, as appropriate:

                        (1)     A review of vapor control technologies applicable to the Tank

                 System, including equipment-specific considerations and any associated pressure

                 losses (e.g., from Flame Arrestor);

                        (2)     Identification of site-specific construction constraints (e.g.,

                 footprint limitations, setbacks, maximum equipment counts);

                        (3)     Size and design of the piping system between the tank(s) and the

                 emission control device, and the size and design of the emission control device

                 (including consideration of equivalent pipe length and back pressure valves or

                 other restrictions on vapor flow);

                        (4)     Volume and duration of individual dump events; the nature of the

                 flow of liquids to and from the Separator (i.e., steady flow, slug flow, intermittent

                 flow (e.g., due to discrete well cycling events)); the minimum time between dump

                 events; and the maximum number of dump events associated with a single well

                 cycle with slug or intermittent flow;

                        (5)     Minimum available headspace in the tank(s); and

                        (6)     Engineering design considerations applied to account for issues

                 associated with the Vapor Control System (e.g., fouling, potential for liquids

                 accumulation in lines, winter operations) and variability of data.

                 b.     HighPoint may rely on manufacturer specifications for individual

          components or pieces of equipment that are part of a Vapor Control System.




                                                  B-3
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 92 of 112




                   c.     These Engineering Design Standards shall be completed in connection

          with the Open Loop Engineering Evaluations. HighPoint may, but is not required to,

          submit the Engineering Design Standards to EPA and CDPHE for their review and

          comment. Updates to the Engineering Design Standards do not in and of themselves

          require HighPoint to redo Open Loop Engineering Evaluations. HighPoint shall submit

          site-specific Engineering Design Standards if requested by EPA or CDPHE.

          3.       Open Loop Vapor Control System Field Survey, Engineering Evaluation, and

   Modification.

                   a.     For each Open Loop Vapor Control System, HighPoint shall conduct a

          one-time field survey. During the field survey, HighPoint shall inventory tanks and

          equipment associated with each Vapor Control System and identify their configuration

          and operational status. HighPoint will then apply the Open Loop Modeling Guideline to

          determine the Potential Peak Instantaneous Vapor Flow Rate to the associated Vapor

          Control System.

                   b.     During the field survey, or other Vapor Control System site visit,

          HighPoint shall conduct a one-time evaluation of the condition of all PRVs, thief hatches,

          blowdown valves, mountings, and gaskets at each tank in the Vapor Control System, and

          the possibility of repairing, replacing, or upgrading such equipment to reduce the

          likelihood of VOC emissions. This evaluation shall include the following actions:

                          (1)     HighPoint shall ensure that, at the time of the survey, every thief

                   hatch is mounted with a suitable gasket to the tank at the tank attachment point, in

                   accordance with good engineering practices and manufacturer specifications;




                                                   B-4
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 93 of 112




                      (2)     If while evaluating the PRVs, thief hatches, mountings, and

               gaskets, HighPoint observes Compromised Equipment, Reliable Information, or

               evidence of significant staining emanating from pressure relief valves, HighPoint

               shall repair, replace, or upgrade such equipment, as appropriate. However,

               nothing herein shall require HighPoint to repair, replace, or upgrade such

               equipment on Shut-In Tank Systems and their associated Vapor Control System

               except that HighPoint must repair, replace, or upgrade such equipment prior to

               resuming Normal Operations; and

                      (3)     HighPoint shall maintain records of the following information:

                              (a)    The date each Tank System underwent this evaluation;

                              (b)    The name of the employee who performed the evaluation;

                              (c)    Whether Compromised Equipment, Reliable Information,

                      or evidence of significant staining emanating from pressure relief valves

                      was observed; and

                              (d)    What, if any, repair, replacement, upgrade, or other

                      corrective action was performed, including a description of the existing

                      PRV, thief hatch, mounting, or gasket, and a description of how that

                      equipment was repaired or with what it was replaced/upgraded.

                      Descriptions of PRVs or thief hatches shall include pressure set points

                      where such information is available, and descriptions of PRVs, thief

                      hatches, mountings, or gaskets shall include the manufacturer and model

                      where such information is available.




                                               B-5
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 94 of 112




                c.      Open Loop Vapor Control System Engineering Evaluation. Using the

         results of the field survey activities described in Appendix B, subparagraph 3(a) and the

         Open Loop Vapor Control System Engineering Design Standard described in Appendix

         B, Paragraph 2, HighPoint shall then determine if the existing Vapor Control System at

         each Tank System is adequately designed and sized to handle the Potential Peak

         Instantaneous Vapor Flow Rate which shall be calculated through the application of the

         Open Loop Modeling Guideline (“Open Loop Engineering Evaluation”). An Open Loop

         Engineering Evaluation is not required for a Vapor Control System at a Tank System that

         is Shut-In, which remains Shut-In, is dismantled, and for which all wells associated with

         the Tank System are plugged and abandoned before the termination of this Consent

         Decree.

                d.      Open Loop Vapor Control System Modification. For those Open Loop

         Vapor Control Systems that are not adequately designed and sized to handle the Potential

         Peak Instantaneous Vapor Flow Rate based on the Open Loop Engineering Evaluation,

         HighPoint shall make all necessary modifications to change the Potential Peak

         Instantaneous Vapor Flow Rate (as recalculated using the Modeling Guideline), including

         reducing the rate or otherwise altering the frequency or duration of the Potential Peak

         Instantaneous Vapor Flow Rate to ensure that Peak Modeled Pressures do not exceed the

         Maximum Design Pressure of the Vapor Control System, and/or increase the capacity of

         the Vapor Control System as determined in the applicable Open Loop Engineering

         Evaluation completed consistent with the Engineering Design Standards. HighPoint shall

         ensure that the modifications result in a Vapor Control System that is adequately

         designed and sized to handle the Potential Peak Instantaneous Vapor Flow Rate, as




                                                 B-6
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 95 of 112




          determined through application of an Open Loop Engineering Evaluation consistent with

          the Engineering Design Standard.

          4.     Open Loop Vapor Control System Initial Verification. Except as otherwise

   provided in this Appendix B, Paragraph 4, HighPoint shall complete the requirements of this

   Paragraph for each Tank System by January 31, 2019. For Tank Systems Shut-In as of

   December 31, 2018, HighPoint shall complete the requirements of Appendix B, subparagraph

   4(a) by no later than 30 Days after first resuming Normal Operations, and shall complete the

   requirements of Appendix B, subparagraph 4(b) by the deadline for the next Semi-Annual Report

   that is due at least 60 Days after first resuming Normal Operations. For Tank Systems that have

   completed the Open Loop Engineering Evaluation as of December 31, 2018, but are Shut-In as

   of January 31, 2019, HighPoint shall complete the requirements of Appendix B, subparagraph

   4(a) by no later than 30 Days after first resuming Normal Operations, and shall complete the

   requirements of Appendix B, subparagraph 4(b) by the deadline for the next Semi-Annual Report

   that is due at least 60 Days after first resuming Normal Operations. No later than March 1, 2019,

   HighPoint shall submit a written notification to EPA and CDPHE advising of any Tank Systems

   Shut-In as of December 31, 2018.

                 a.      Conduct an IR Camera Inspection of all Open Loop Vapor Control

          Systems during Normal Operations, including while and immediately after Condensate is

          being sent to the Tank System from all the last points of separation equipped with a dump

          valve that are not Shut-In at the time of the IR Camera Inspection (or, in the event that

          the potential for simultaneous dump events has been precluded, from the associated last

          points of separation equipped with a dump valve that are not Shut-In that yield the

          highest, non-precluded Potential Peak Instantaneous Vapor Flow Rate) to confirm the




                                                  B-7
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 96 of 112




         Vapor Control System is adequately designed and sized and not emitting VOCs detected

         with the IR Camera. In the event that any of the last points of separation equipped with a

         dump valve associated with a Tank System are Shut-In at the time of this IR Camera

         Inspection, and the last point of separation equipped with a dump valve that is Shut-In

         contributes to the highest, non-precluded Potential Peak Instantaneous Vapor Flow Rate,

         HighPoint shall perform additional IR Camera Inspection(s) in accordance with this

         subparagraph within 30 Days of resuming Normal Operations from the last points of

         separation equipped with a dump valve that had been Shut-In. Inspections under this

         subparagraph must be conducted pursuant to the SOP prepared by HighPoint and

         approved by EPA and CDPHE pursuant to subparagraph 11(a). A video record of each

         IR Camera Inspection done to comply with this subparagraph shall be recorded and kept

         on file;

                    b.     Complete and submit to EPA and CDPHE with the next Semi-Annual

         Report or the Semi-Annual Report due at least 30 Days following the applicable Open

         Loop Engineering Evaluation deadline in Paragraph 9 the following information as a

         Certification of Completion Report, in a spreadsheet or database format for each Vapor

         Control System that underwent Open Loop Engineering Evaluations (see Paragraphs

         8−9):

                           (1)    The result of the Open Loop Engineering Evaluation, including the

                    Peak Modeled Pressure and the Maximum Design Pressure;

                           (2)    An identifier for the report associated with the Open Loop

                    Engineering Evaluation consistent with the Engineering Design Standard (which




                                                  B-8
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 97 of 112




                 could be for an individual Tank System) that was used for each Vapor Control

                 System;

                         (3)    Identification of any changes made to equipment or operation as a

                 result of the Open Loop Engineering Evaluation;

                         (4)    Identification of site-specific or system-wide operational

                 parameters or practices relied upon in the Open Loop Engineering Evaluation and

                 determined by the Open Loop Engineering Evaluation to be necessary for

                 verification during Normal Operations (e.g., maximum operating pressure for

                 final stage of separation, minimum available headspace in tanks);

                         (5)    The minimum Tank System thief hatch and PRV settings;

                         (6)    The date an IR Camera Inspection was completed to comply with

                 Appendix B, subparagraph 4(a) and the results of such inspection, along with any

                 corrective actions performed to address Reliable Information and the date and

                 method of verification that the corrective action was successful; and

                         (7)    Whether the modeling performed in accordance with the Modeling

                 Guideline was transient or steady state.

          5.     Open Loop Vapor Control System Post-Certification of Completion

   Modifications. If, after HighPoint has submitted a Certification of Completion Report for a Tank

   System associated with an Open Loop Vapor Control System to EPA and CDPHE, an

   operational or equipment change is made such that the Potential Peak Instantaneous Vapor Flow

   Rate is increased beyond what was evaluated in the Open Loop Engineering Evaluation or the

   Open Loop Vapor Control System capacity decreases, HighPoint shall repeat all requirements of

   Appendix B, subparagraphs 3(c) and 3(d) within 30 Days of the change and shall repeat all




                                                 B-9
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 98 of 112




   requirements of Appendix B, subparagraph 4(a) within 30 Days of completing any necessary

   modifications in accordance with Appendix B, subparagraph 3(d). HighPoint shall use best

   efforts to repeat all requirements of Appendix B, subparagraphs 3(c) and 3(d) prior to any such

   change. HighPoint shall submit in the next required Semi-Annual Report, or the Semi-Annual

   Report due at least 30 Days following completion of all requirements of Appendix B,

   subparagraph 4(a), an updated Certification of Completion Report for any Tank Systems that

   underwent another Open Loop Engineering Evaluation in accordance with this Paragraph.

          6.      Open Loop Vapor Control System Verification of Design Analysis. HighPoint’s

   Open Loop Engineering Evaluations and Modifications, pursuant to Appendix B, Paragraph 3,

   shall be subject to verification for all Tank Systems that underwent Open Loop Engineering

   Evaluation as follows:

                  a.        No later than April 1, 2019, HighPoint shall provide to EPA and CDPHE

          HighPoint’s proposed verification work plan. The work plan shall identify the

          engineer(s) who will conduct the verification (hereinafter the “Reviewer”). The work

          plan shall provide a curriculum vitae for each Reviewer HighPoint selects to conduct the

          verification. EPA and CDPHE may request such other information as they deem

          necessary to evaluate any Reviewer’s qualifications. Any Reviewer HighPoint selects to

          conduct the verification duties identified in Appendix B, subparagraphs 6(c)(1) through

          6(c)(3) shall not have conducted the Open Loop Engineering Evaluation subject to

          verification, or have been an employee of any company which conducted the Open Loop

          Engineering Evaluation subject to verification.

                  b.        After consultation with CDPHE, EPA shall either approve or disapprove

          the proposed work plan, including HighPoint’s selection of a Reviewer. If EPA has not




                                                  B-10
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 99 of 112




         responded within 30 Days, HighPoint’s Reviewer shall be deemed approved and

         HighPoint may proceed with its proposed work plan. In the event EPA disapproves the

         proposed work plan, EPA shall state the reasons for its disapproval in writing, and the

         process will be repeated with HighPoint having 30 Days from the date of disapproval to

         propose a revised work plan. In the event a work plan is not approved by June 1, 2019,

         all deadlines in this Paragraph shall be extended by an equivalent period to the time

         beyond June 1 that it takes for work plan approval.

                c.      For all Tank Systems that underwent an Open Loop Engineering

         Evaluation, the Reviewer shall conduct a review (document and/or field visit, as

         necessary) to verify:

                        (1)      Site-specific inputs and assumptions were correctly identified in

                the Open Loop Engineering Evaluation as informed by the Open Loop Modeling

                Guideline and Engineering Design Standards (e.g., number of wells connected to

                the Tank System, well operation type, frequency and duration of dump events,

                minimum separator temperature and maximum separator pressure, maximum tank

                liquid level, Open Loop Vapor Control System piping set-up and configuration,

                vapor sources, etc.);

                        (2)      The Potential Peak Instantaneous Vapor Flow Rate, Open Loop

                Vapor Control System capacity, and Peak Modeled Pressure were determined by

                methods consistent with the Modeling Guideline and Engineering Design

                Standards; and

                        (3)      Each Open Loop Vapor Control System is adequately designed

                and sized in accordance with the Modeling Guideline and results of the Open




                                                 B-11
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 100 of 112




                Loop Engineering Evaluations, by demonstrating that the Peak Modeled Pressure

                does not exceed the Maximum Design Pressure of the Open Loop Vapor Control

                System.

                d.      HighPoint shall conduct a review (document and/or field visit, as

         necessary) for each Tank System that underwent an Open Loop Engineering Evaluation

         to verify that all modifications required by Appendix B, subparagraph 3(d) (Open Loop

         Vapor Control System Modification) have been fully and correctly implemented in

         accordance with the requirements of this Decree.

                e.      The verification described in this Paragraph shall be completed no later

         than October 31, 2019, except that Tank Systems that are Shut-In pursuant to

         subparagraph 9(a) and for which HighPoint has not performed an Open Loop

         Engineering Evaluation as of October 31, 2019, must complete the verification described

         in this Paragraph within 30 Days of completing an IR Camera Inspection pursuant to

         Appendix B, subparagraph 4(a) (Vapor Control System Initial Verification). HighPoint

         shall submit a written report (“Verification Report”) describing work performed and

         conclusions reached by the Reviewer(s) pursuant to Appendix B, subparagraphs 6(c)(1)

         through (3) and 6(d). The Verification Report shall include (i) a certification from the

         Reviewer that the requirements of Appendix B, subparagraphs 6(c)(1) through 6(c)(3)

         were completed in accordance with the applicable provisions of this Decree; and (ii) a

         certification from HighPoint or the Reviewer (as applicable) that the requirements of

         Appendix B, subparagraph 6(d) were completed in accordance with the applicable

         provisions of this Decree. HighPoint shall submit the Verification Report with the next




                                                B-12
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 101 of 112




         Semi-Annual Report or the Semi-Annual Report due at least 30 Days following

         completion of the Verification Report.




                                                  B-13
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 102 of 112




                                            APPENDIX C

      Requirements for Closed Loop Vapor Control System Design Guideline, Field Survey,
                       Engineering Evaluation, and Initial Verification

          1.     Development of a Closed Loop Vapor Control System Design Guideline.

                 a.     HighPoint has developed a written design guideline (“Closed Loop Design

          Guideline”). The purpose of the Closed Loop Design Guideline is to describe the steps

          necessary to properly design, install, and optimize a Closed Loop Vapor Control System.

          For each Vapor Control System on Appendix A.2, HighPoint will apply the Closed Loop

          Design Guideline to create a Closed Loop Vapor Control System.

                 b.     The Closed Loop Design Guideline shall address the following:

                        (1)     The creation of a site survey sheet to be used at each Closed Loop

                 Vapor Control System, identifying the configuration of the Vapor Control

                 System, pressure setting of thief hatches and PRVs, along with the make and

                 model of thief hatches and PRVs, and inputs (both vapor and liquid) into the

                 Vapor Control System;

                        (2)     Description of the Closed Loop Vapor Control System Installation

                 Phase (i.e., the installation of hardware and software);

                        (3)     Identification of the Control Point, Trigger Point, Leak Point, and

                 Set Point, including the methods by which each point will be determined;

                        (4)     Description of the “optimization phase,” also referred to as the

                 shakedown phase, i.e., the phase following equipment installation and

                 verification, during which the wells resume Normal Operations, and wherein

                 calibration and tuning of the Closed Loop Vapor Control System occurs,




                                                  C-1
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 103 of 112




                    including the duration of the optimization phase and the process for responding to

                    exceedances of the Trigger Point during the optimization phase; and

                           (5)     Description of a process of verification, which includes

                    verification of installation of the Closed Loop Vapor Control System in the field,

                    and verification that the Trigger Point is below the Leak Point via an IR Camera

                    Inspection of the Vapor Control System pursuant to Appendix C, subparagraph

                    3(a)(2)(b), below.

                    c.     On June 4, 2018, HighPoint submitted the Closed Loop Design Guideline

           to EPA and CDPHE for their review and comment. EPA and CDPHE submitted final

           comments on the Closed Loop Design Guideline on or about December 19, 2018.

           HighPoint may periodically update the Closed Loop Design Guideline as appropriate.

           Should the Closed Loop Design Guideline be updated, the use of the version current at

           the time of the Closed Loop Engineering Evaluation is acceptable. Updates to the Closed

           Loop Design Guideline do not in and of themselves require HighPoint to redo Closed

           Loop Engineering Evaluations.

           2.       Closed Loop Vapor Control System Field Survey, Engineering Evaluation, and

    Modification.

                    a.     For each Closed Loop Vapor Control System, HighPoint shall conduct a

           one-time field survey. During the field survey, HighPoint shall inventory tanks and

           equipment associated with each Closed Loop Vapor Control System and identify their

           configuration and operational status. HighPoint will then apply the Closed Loop Design

           Guideline to install a Closed Loop Vapor Control System.




                                                    C-2
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 104 of 112




                b.      During the field survey, HighPoint shall conduct a one-time evaluation of

         the condition of all PRVs, thief hatches, blowdown valves, mountings, and gaskets at

         each tank in the Closed Loop Vapor Control System, and the possibility of repairing,

         replacing, or upgrading such equipment to reduce the likelihood of VOC emissions. This

         evaluation shall include the following actions:

                        (1)    HighPoint shall ensure that, at the time of the survey, every thief

                hatch is mounted with a suitable gasket to the tank at the tank attachment point, in

                accordance with good engineering practices and manufacturer specifications;

                        (2)    If while evaluating the PRVs, thief hatches, mountings, and

                gaskets, HighPoint observes Compromised Equipment, Reliable Information, or

                evidence of significant staining emanating from pressure relief valves, HighPoint

                shall repair, replace, or upgrade such equipment, as appropriate. However,

                nothing herein shall require HighPoint to repair, replace, or upgrade such

                equipment on Shut-In Tank Systems and their associated Vapor Control System

                except that HighPoint shall repair, replace, or upgrade such equipment prior to

                resuming Normal Operations at the Tank System; and

                        (3)    HighPoint shall maintain records of the following information:

                               (a)     The date each Tank System underwent this evaluation;

                               (b)     The name of the employee who performed the evaluation;

                               (c)     Whether Compromised Equipment, Reliable Information,

                        or evidence of significant staining emanating from pressure relief valves

                        was observed; and




                                                 C-3
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 105 of 112




                               (d)     What, if any, repair, replacement, upgrade, or other

                        corrective action was performed, including a description of the existing

                        PRV, thief hatch, mounting, or gasket, and a description of how that

                        equipment was repaired or with what it was replaced/upgraded.

                        Descriptions of PRVs or thief hatches shall include pressure Set Points,

                        and descriptions of PRVs, thief hatches, mountings, or gaskets shall

                        include the manufacturer and model where such information is available.

                c.      Closed Loop Vapor Control System Engineering Evaluation. Using the

         results of the field survey activities described in this Appendix C, subparagraph 2(a), and

         through application of the Closed Loop Design Guideline, HighPoint shall install the

         necessary hardware and software to create a Closed Loop Vapor Control System

         (“Closed Loop Engineering Evaluation”). A Closed Loop Engineering Evaluation is not

         required for a Vapor Control System at a Tank System that is Shut-In, which remains

         Shut-In, is dismantled, and for which all wells associated with the Tank System are

         plugged and abandoned before the termination of this Consent Decree.

                        (1)    Following creation of a Closed Loop Vapor Control System

                pursuant to Appendix C, subparagraph 2(c), HighPoint shall:

                               (a)     Operate a Closed Loop Vapor Control System as required

                        by this Appendix C and in a manner consistent with the Closed Loop

                        Design Guideline beginning the first date of Normal Operations that

                        follows creation of the Closed Loop Vapor Control System until

                        Termination of the Tank System from this Consent Decree, or until the




                                                 C-4
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 106 of 112




                          Tank System becomes subject to the Appendix B requirements pursuant to

                          Paragraph 8 of the Consent Decree.

                                 (b)     Operate the Closed Loop Vapor Control System to ensure

                          the Tank System will be Shut-In at the Trigger Point.

                                 (c)     Operate the Closed Loop Vapor Control System to ensure

                          that all wells associated with the Closed Loop Vapor Control System will

                          Shut-In at the Leak Point.

                                 (d)     Operate the Closed Loop Vapor Control System to ensure

                          the Tank System will Shut-In at the Low Pressure Point or Static Alarm.

                          Prior to resuming Normal Operations following a Low Pressure Point or

                          Static Alarm, HighPoint shall repair or replace the pressure monitor.

                                 (e)     Equip all Closed Loop Vapor Control Systems with remote

                          monitoring.

                  d.      Closed Loop Vapor Control System Modification. If, at any time

           following installation of a Closed Loop Vapor Control System, HighPoint replaces a thief

           hatch or PRV at a Closed Loop Vapor Control System with a thief hatch or PRV of a

           lower Set Point or different make and model, or lowers the Set Point of an existing thief

           hatch or PRV, a new verification of the Leak Point pursuant to Appendix C,

           subparagraph 3(a)(2)(b), below, shall be performed (i) within seven Calendar Days after

           the modification is completed, or (ii) if the Tank System is Shut-In, a new verification

           shall be performed by the date Normal Operations resume.

           3.     Closed Loop Vapor Control System Verification of Engineering Evaluation. No

    later than the date that Normal Operations resume at a Vapor Control System following




                                                   C-5
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 107 of 112




    installation of the Closed Loop Vapor Control System, HighPoint shall conduct the verification

    in subparagraph 3(a), identified below. The optimization phase shall commence immediately

    upon resuming Normal Operations and will end 30 Calendar Days after first resuming Normal

    Operations.

                  a.      Verification of a Closed Loop Engineering Evaluation shall include the

           following:

                          (1)    A review to ensure that HighPoint or its consultant installing the

                  Closed Loop Vapor Control System correctly identified the site configuration and

                  equipment in accordance with the site survey, and installed the appropriate

                  equipment to create the Closed Loop Vapor Control System;

                          (2)    Consistent with the Design Guideline, a verification:

                                 (a)     That the Tank System will be Shut-In at the Trigger Point

                          and all wells associated with the Closed Loop Vapor Control System will

                          Shut-In at the Leak Point;

                                 (b)     Of the Leak Point via IR Camera Inspection, consistent

                          with the Closed Loop Design Guideline. A video record of each IR

                          Camera Inspection done to comply with this subparagraph shall be

                          recorded and kept on file; and

                                 (c)     That the control valve(s) in the Closed Loop Vapor Control

                          System actuate in response to the control logic.

                  b.      No later than 60 Days after the applicable deadline in Paragraph 9 for a

           Tank System on Appendix A.2, HighPoint shall submit a written notification to EPA and




                                                  C-6
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 108 of 112




         CDPHE advising of any Tank Systems Shut-In as of the applicable deadline in Paragraph

         9 and where a Closed Loop Vapor Control System has not been installed.

                c.      Complete and submit to EPA and CDPHE with the next Semi-Annual

         Report or the Semi-Annual Report due at least 30 Days following the end of the

         optimization phase, the following information as a Certification of Completion Report, in

         a spreadsheet or database format for each Closed Loop Vapor Control System, except as

         identified in Paragraph 3(d)−(e), below:

                        (1)    The date when installation of all necessary hardware and software

                to create a Closed Loop Vapor Control System was completed;

                        (2)    The date a Tank System or tanks in any Tank System were first in

                Normal Operations following the installation of a Closed Loop Vapor Control

                System (i.e., the date the optimization phase began);

                        (3)    The site survey sheet;

                        (4)    The Control Point, Trigger Point, Set Point, and Leak Point for

                each Closed Loop Vapor Control System, and the method by which each point

                was determined; and

                        (5)    A summary of the results of the verification of the Closed Loop

                Engineering Evaluation for each applicable Closed Loop Vapor Control System,

                including a certification that the verification of the Closed Loop Engineering

                Evaluation was performed in accordance with Appendix C, subparagraph 3(a).

                d.      Following the optimization period for each Closed Loop Vapor Control

         System, HighPoint shall record the following data: tank pressure data, pressure alarms,

         and Shut-In events. The alarm and Shut-In log will include records of the date and time




                                                C-7
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 109 of 112




         of the alarms at, and duration of exceedances of, the Trigger Point and Leak Point; the

         date and time of the alarm indicating a pressure reading at or below the Low Pressure

         Point; the date and time of any Static Alarm; the cause and corrective action associated

         with any such alarms; and any instances in which the actuation of the Closed Loop Vapor

         Control System control logic automatically Shut-In separator(s) and or well(s).

                e.      HighPoint shall retain the data recorded by the pressure monitors

         associated with the Closed Loop Vapor Control System required pursuant to Appendix C,

         Paragraph 3(d) for two years from the date of recording. HighPoint shall provide this

         data to EPA and CDPHE upon request.




                                                C-8
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 110 of 112




                                              APPENDIX D

                                   Environmental Mitigation Projects

            HighPoint shall comply with the requirements of this Appendix and with Section V

     (Environmental Mitigation Projects) of the Consent Decree to implement and secure the

     environmental benefits of the Project described in this Appendix.

      I.   General

           A. HighPoint has submitted, and EPA and CDPHE have reviewed and approved: a

               summary-level budget for the Project, an estimated date of completion for the Project,

               and a summary of the anticipated environmental benefits of the Project.

           B. Nothing in this Appendix shall relieve HighPoint of its obligation to comply with all

               applicable federal, state, and local laws and regulations, including, but not limited to,

               any obligations to obtain any permits pursuant to the Clean Air Act in implementing

               the Project Plan.

     II.   Installation of Tank Truck Loadout Control Systems

           A. At a minimum, prior to May 1, 2019, and consistent with the requirements of the

               Consent Decree and this Appendix, HighPoint shall, in accordance with its Project

               Plan, install and operate control systems for vapor balancing during tank truck

               loadout of Condensate tanks (“Loadout Control Systems”). HighPoint shall install

               and operate Loadout Control Systems on all Tank Systems identified in Table 1

               below.

           B. Description of Loadout Control Systems. While loading liquids from Condensate

               tanks into trucks, vapors present in the truck are displaced by the liquid being placed

               into the truck. As liquids fill up the available vapor space, these VOC vapors are

               displaced from the haul truck’s tank. Rather than being emitted to the atmosphere,

                                                    D-1
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 111 of 112




            these truck loadout VOC vapors may be captured by way of a Loadout Control

            System. The Loadout Control System will consist of a combination of pipes and

            hoses that route vapors back to the Vapor Control System such that vapors are either

            returned to the Condensate Tanks as a vacuum is being drawn on the tanks during

            loading activities or sent to a combustion device. Capture of VOC vapors in such a

            manner will reduce VOC emissions associated with truck loadout operations at

            HighPoint production facilities. VOC is an ozone precursor, and the alleged

            violations being resolved in this Consent Decree are alleged to have resulted in

            additional emissions of VOC.

         C. By May 1, 2019, HighPoint shall have installed Loadout Control Systems at all Tank

            Systems identified in Table 1 below.

         D. HighPoint will retain and operate the Loadout Control Systems consistent with

            manufacturer recommendations and good air pollution practices for minimizing

            emissions until the joint stipulation terminating the Consent Decree or Tank System is

            entered by the court, or all wells producing to the Tank System have been

            permanently plugged and abandoned in accordance with Paragraph 91 of the Consent

            Decree.

         E. HighPoint estimates that it will cost $ 50,000 to install Loadout Control Systems as

            required by this Appendix. Consistent with Paragraph 21 of the Consent Decree,

            HighPoint shall use its best efforts to secure as much environmental benefit as

            possible for the Project.




                                                D-2
Case 1:19-cv-01151-DDD-MEH Document 6 Filed 05/06/19 USDC Colorado Page 112 of 112




              Table 1 to Appendix D
                 CD ID #       Facility Name
                   9DBA        FIDUCIAL 6-62-34 SWSW

                    9BAC         PAPPENHEIM 6-62-27 PAD

                    9DBB         ANSCHUTZ EQUUS FARMS 4-62-15 NE

                    9CF9         ANSCHUTZ STATE 5-61-19_20 SWSW

                    9C0F         HAWKINS 5-61-21

                    9D9D         ANSCHUTZ EQUUS FARMS 4-62-15 NW

                    9C98         70 RANCH 4-63-3 PAD 2

                    9CFC         FIDUCIAL 6-62-34_35

                    9DBF         ANSCHUTZ EQUUS FARMS 4-62-16 NE

                    9C0C         ROSENBERG 6-61-30 NE


    III.   Reporting Requirements

           In accordance with Paragraph 38(k) of the Consent Decree, HighPoint shall submit the

           following in each Semi-Annual Report:

           A. Identification of the Tank Systems retrofitted with Loadout Control Systems during

              the period covered by the Semi-Annual Report; and

           B. For those Tank Systems retrofitted with Loadout Control Systems during the period

              covered by the Semi-Annual Report, a summary of expenditures for such retrofits.

           C. A description of measures taken to ensure HighPoint personnel, contractors, or third-

              party haulers are utilizing Loadout Control Systems when unloading liquids from

              Condensate tanks into trucks, along with a description of the methods and any

              challenges encountered during the period covered by the Semi-Annual Report.




                                                 D-3
